Exhibit 10.29

EXECUTION COPY

 

 

 

$150,000,000

CREDIT AGREEMENT

dated as of

February 17, 2009

among

XM SATELLITE RADIO INC.,

XM SATELLITE RADIO HOLDINGS INC.,

The Lenders Party Hereto,

and

LIBERTY MEDIA CORPORATION

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page    ARTICLE I.       Definitions   

SECTION 1.01

  

Defined Terms

   1

SECTION 1.02

  

[Reserved]

   38

SECTION 1.03

  

Terms Generally

   38

SECTION 1.04

  

Accounting Terms; GAAP

   38    ARTICLE II.       The Credits   

SECTION 2.01

  

Loan Commitments

   39

SECTION 2.02

  

[Reserved]

   39

SECTION 2.03

  

Request for Borrowing

   39

SECTION 2.04

  

[Reserved]

   39

SECTION 2.05

  

[Reserved]

   39

SECTION 2.06

  

Funding of Loans

   40

SECTION 2.07

  

[Reserved]

   40

SECTION 2.08

  

[Reserved]

   40

SECTION 2.09

  

Repayment of Loans; Evidence of Debt

   40

SECTION 2.10

  

Prepayment of Loans; Termination of Available Commitments

   40

SECTION 2.11

  

Commitment Fees

   41

SECTION 2.12

  

Interest

   41

SECTION 2.13

  

[Reserved]

   42

SECTION 2.14

  

[Reserved]

   42

SECTION 2.15

  

[Reserved]

   42

SECTION 2.16

  

Taxes

   42

SECTION 2.17

  

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

   44

SECTION 2.18

  

Mitigation Obligations; Replacement of Lenders

   45    ARTICLE III.       Representations and Warranties   

SECTION 3.01

  

Organization; Powers

   46

SECTION 3.02

  

Authorization; Enforceability

   46

SECTION 3.03

  

Governmental Approvals; No Conflicts

   46

SECTION 3.04

  

Financial Condition; No Material Adverse Change

   47

SECTION 3.05

  

Litigation

   47

SECTION 3.06

  

Compliance with Laws and Agreements

   48

SECTION 3.07

  

Investment Company Status

   48

SECTION 3.08

  

Taxes

   48



--------------------------------------------------------------------------------

SECTION 3.09

  

ERISA

   48

SECTION 3.10

  

Federal Reserve Regulations

   49

SECTION 3.11

  

Title to Properties; Possession Under Leases

   49

SECTION 3.12

  

Subsidiaries

   50

SECTION 3.13

  

Disclosure

   50

SECTION 3.14

  

Environmental Matters

   50

SECTION 3.15

  

Security Documents

   51

SECTION 3.16

  

Solvency

   52

SECTION 3.17

  

Senior Subordinated Notes

   52    ARTICLE IV.       Conditions   

SECTION 4.01

  

Closing Date

   52

SECTION 4.02

  

Each Credit Event

   55    ARTICLE V.       Affirmative Covenants   

SECTION 5.01

  

Financial Statements; and Other Information

   55

SECTION 5.02

  

Notices of Material Events

   57

SECTION 5.03

  

Existence; Conduct of Business

   58

SECTION 5.04

  

Obligations and Taxes

   58

SECTION 5.05

  

Maintenance of Properties; Insurance

   58

SECTION 5.06

  

Books and Records; Inspection Rights

   59

SECTION 5.07

  

Compliance with Laws

   59

SECTION 5.08

  

Use of Proceeds

   59

SECTION 5.09

  

Compliance with Environmental Laws

   59

SECTION 5.10

  

Further Assurances

   60

SECTION 5.11

  

Borrowing of Initial Loans

   61    ARTICLE VI.       Negative Covenants   

SECTION 6.01

  

Incurrence of Indebtedness and Issuance of Disqualified Stock

   62

SECTION 6.02

  

Liens

   65

SECTION 6.03

  

Merger, Consolidation or Sale of Assets

   65

SECTION 6.04

  

Dividend and Other Payment Restrictions Affecting Material Subsidiaries

   67

SECTION 6.05

  

Sale and Leaseback Transactions

   68

SECTION 6.06

  

Restricted Payments

   68

SECTION 6.07

  

Transactions with Affiliates

   71

SECTION 6.08

  

Negative Pledge

   73

SECTION 6.09

  

Liquidity Test

   73

SECTION 6.10

  

Line of Business

   73

SECTION 6.11

  

Amendments to Existing XM Facilities

   74



--------------------------------------------------------------------------------

SECTION 6.12

  

XM-4 Satellite Collateral

   74

SECTION 6.13

  

Limitation on Outstandings and Use of Cash

   74    ARTICLE VII.       Events of Default       ARTICLE VIII.       The
Administrative Agent   

SECTION 8.01

  

Appointment

   78

SECTION 8.02

  

Administrative Agent in its Individual Capacity

   78

SECTION 8.03

  

Exculpatory Provisions

   78

SECTION 8.04

  

Notice of Default

   78

SECTION 8.05

  

Reliance by the Administrative Agent

   79

SECTION 8.06

  

Delegation of Duties

   79

SECTION 8.07

  

Successor Administrative Agent

   79

SECTION 8.08

  

Non-Reliance on Administrative Agent and Other Lenders

   79

SECTION 8.09

  

Indemnification

   80    ARTICLE IX.       Miscellaneous   

SECTION 9.01

  

Notices

   80

SECTION 9.02

  

Waivers; Amendments

   81

SECTION 9.03

  

Expenses; Indemnity; Damage Waiver

   82

SECTION 9.04

  

Successors and Assigns

   83

SECTION 9.05

  

Agreements of Holdings

   86

SECTION 9.06

  

XM-4 Satellite Collateral

   87

SECTION 9.07

  

Survival

   87

SECTION 9.08

  

Counterparts; Integration; Effectiveness

   87

SECTION 9.09

  

Severability

   88

SECTION 9.10

  

Right of Setoff

   88

SECTION 9.11

  

Governing Law; Jurisdiction; Consent to Service of Process

   88

SECTION 9.12

  

WAIVER OF JURY TRIAL

   89

SECTION 9.13

  

Headings

   89

SECTION 9.14

  

Confidentiality

   89

SECTION 9.15

  

Interest Rate Limitation

   90

SECTION 9.16

  

USA PATRIOT Act

   90

SECTION 9.17

  

OID Legend

   91

SECTION 9.18

  

Signing Date

   91



--------------------------------------------------------------------------------

SCHEDULES:    Schedule 2.01    –    Commitments Schedule 3.05    –    Litigation
Schedule 3.12    –    Subsidiaries Schedule 3.14    –    Environmental Matters
Schedule 3.17    –    Chief Executive Offices of Loan Parties Schedule 6.02    –
   Existing Liens Schedule 6.08    –    Existing Restrictions Schedule 6.14    –
   Limitation on Outstandings and Use of Cash Schedule 9.05    –    Exceptions
to Agreements of Holdings EXHIBITS:       Exhibit A    –    Form of Assignment
and Assumption Exhibit B    –    [Reserved] Exhibit C    –    Form of Guarantee
and Collateral Agreement Exhibit D    –    Form of Solvency Certificate Exhibit
E    –    [Reserved] Exhibit F    –    Form of Perfection Certificate Exhibit G
   –    [Reserved] Exhibit H    –    Form of Holdings Covenant and Collateral
Release Notice Exhibit I    –    Form of Non-Bank Certificate Exhibit J    –   
[Reserved] Exhibit K    –    [Reserved]



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of February 17, 2009 (this “Agreement”), among XM
SATELLITE RADIO INC., XM SATELLITE RADIO HOLDINGS INC., the LENDERS party
hereto, and LIBERTY MEDIA CORPORATION, as Administrative Agent.

The parties hereto agree as follows:

ARTICLE I.

Definitions

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“Acquired Debt” means, with respect to any specified Person (x) Indebtedness of
any other Person existing at the time such other Person is merged with or into
or became a Subsidiary of such specified Person or (y) Indebtedness secured by a
Lien encumbering any asset acquired by such specified Person; provided that, in
each case, such Indebtedness or Lien, as applicable, is not incurred in
connection with, or in contemplation of, such other Person merging with or into,
or becoming a Subsidiary of, such specified Person or in contemplation of the
acquisition of such assets by such specified Person.

“Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)).

“Additional Term Loan” has the meaning assigned to such term in Section 2.01

“Administrative Agent” means Liberty Media Corporation, in its capacity as
administrative agent for the Lenders hereunder, or its successors in such
capacity.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise. For purposes of this definition, the terms
“controlling,” “controlled by” and “under common control with” shall have
correlative meanings.

“Affiliate Transaction” has the meaning assigned to such term in
Section 6.07(a).

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement and includes all Exhibits and Schedules hereto.

“Ancillary XM-4 Satellite Collateral” means any assets, licenses and/or usage
rights associated specifically with the XM-4 Satellite; provided, however, to
the extent that any such assets, licenses and/or usage rights are also
associated with one or more other satellites used or to



--------------------------------------------------------------------------------

be used by a Loan Party (prior to the Holdings Covenant and Collateral Release
Date) or by the Borrower or the Subsidiary Loan Parties (after the Holdings
Covenant and Collateral Release Date) or other property or assets material to
the business of such party, only that portion, if any, of such assets, licenses
and/or usage rights that is divisible and separately conveyable shall constitute
Ancillary XM-4 Satellite Collateral.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment (or, if the
Commitments have terminated or expired, the percentage of the total Loans
represented by such Lender’s Loan).

“Asset Sale” means (a) the sale, lease (as lessor), license, conveyance or other
disposition of any assets; and (b) the issuance of Equity Interests in any of
the Borrower’s Subsidiaries or the sale of Equity Interests in any of its
Subsidiaries (including in connection with the merger or consolidation of any
Subsidiary with or into another Person that results in the direct or indirect
ownership by the Borrower of less of the Equity Interests of such Subsidiary
than prior to such merger or consolidation).

Notwithstanding the foregoing, the following items shall not be deemed to be
Asset Sales:

(i) any single transaction or series of related transactions that involves
assets having a fair market value or that involve net proceeds of less than
$5,000,000;

(ii) a transfer of assets between or among the Borrower and the Borrower’s
Wholly Owned Subsidiary Guarantors;

(iii) an issuance of Equity Interests by a Wholly Owned Subsidiary Guarantor to
the Borrower or to another Wholly Owned Subsidiary Guarantor;

(iv) the sale or lease of equipment, inventory, accounts receivable or other
assets in the ordinary course of business;

(v) the sale or other disposition of cash or Cash Equivalents;

(vi) a Restricted Payment or Permitted Investment that is permitted under
Section 6.06;

(vii) a single Qualified Sale and Leaseback Transaction; and

(viii) the non-exclusive license of Intellectual Property in the ordinary course
of business.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

2



--------------------------------------------------------------------------------

“Attributable Debt” in respect of a sale and leaseback transaction means, at the
time of determination, the present value of the obligation of the lessee for net
rental payments during the remaining term of the lease included in such sale and
leaseback transaction including any period for which such lease has been
extended or may, at the option of the lessor, be extended. Such present value
shall be calculated using a discount rate equal to the rate of interest implicit
in such transaction, determined in accordance with GAAP.

“Available Commitment” shall mean, with respect to any Lender at any time, an
amount equal to the excess, if any, of (a) the amount of the Commitment of such
Lender at such time over (b) the aggregate principal amount of all Loans made by
such Lender prior to such time.

“Beneficial Interest” has the meaning assigned to such term in the Participation
Agreement.

“Beneficial Interest Purchase Date” means any date on which the Borrower and/or
Holdings is required to purchase any or all of the Beneficial Interest pursuant
to the terms of the XM-4 Sale and Leaseback Offer to Purchase or Refinance and
in accordance with the terms of the Participation Agreement and this Agreement;
provided, however, that if the Beneficial Interest is purchased for a note or
other evidence of Indebtedness permitted to be incurred under the Credit
Agreement (including any Permitted Beneficial Interest Indebtedness), the
Beneficial Interest Purchase Date shall not occur until the date on which any or
all of the principal amount of such Indebtedness shall have been paid.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” shall be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition. The terms
“beneficially owns” and “beneficially owned” shall have a corresponding meaning.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Board of Directors” means (a) with respect to a corporation, the board of
directors of the corporation; (b) with respect to a partnership, the board of
directors of the general partner of the partnership (if a corporation); and
(c) with respect to any other Person, the board or committee of such Person
serving a similar function.

“Borrower” means XM Satellite Radio Inc., a Delaware corporation.

“Borrower Obligations” means the Credit Agreement Obligations.

“Borrowing Request” means a request by the Borrower for a Loan in accordance
with Section 2.03.

“Borrower-SIRIUS Merger” means (a) a merger or consolidation of the Borrower
with or into SIRIUS or a merger or consolidation of SIRIUS with or into the
Borrower or (b) any assignment, transfer, conveyance or other disposition of all
or substantially all of the properties or assets of the Borrower to SIRIUS or of
SIRIUS to the Borrower

 

3



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

“Capital Lease Obligation” means, at the time any determination thereof is to be
made, the amount of the liability in respect of a capital lease that would at
that time be required to be capitalized on a balance sheet in accordance with
GAAP.

“Cash Equivalents” means:

(a) United States dollars;

(b) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality thereof (provided that the
full faith and credit of the United States is pledged in support thereof) having
maturities of not more than six months from the date of acquisition;

(c) certificates of deposit and Eurodollar time deposits with maturities of six
months or less from the date of acquisition, bankers’ acceptances with
maturities not exceeding six months and overnight bank deposits, in each case,
with any domestic commercial bank having capital and surplus in excess of
$500,000,000;

(d) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (b) and (c) above
entered into with any financial institution meeting the qualifications specified
in clause (c) above;

(e) commercial paper having one of the two highest ratings obtainable from
Moody’s Investors Service, Inc. or Standard & Poor’s Rating Services and in each
case maturing within six months after the date of acquisition; and

(f) money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (e) of this
definition.

“Change in Control” means the occurrence of any of the following:

(i) SIRIUS shall cease to beneficially own and control at least 100% on a fully
diluted basis of the economic interests and voting power in the Equity Interests
of Holdings;

(ii) Holdings shall cease to beneficially own and control at least 100% on a
fully diluted basis of the economic interests and voting power in the Equity
Interests of the Borrower;

(iii) the direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Borrower and its Material Subsidiaries taken as a whole to any “person” (as that
term is used in Section 13(d)(3) of the Exchange Act);

 

4



--------------------------------------------------------------------------------

(iv) the adoption of a plan relating to the liquidation or dissolution of the
Borrower;

(v) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), other than one or more Permitted Holders, is or becomes the
Beneficial Owner, directly or indirectly, of more than 50% of the total voting
power of the Voting Stock of SIRIUS, Holdings or the Borrower (other than SIRIUS
or a Wholly Owned Subsidiary thereof) (for the purposes of this clause (v), such
other person shall be deemed to beneficially own any Voting Stock of a Person
held by any other Person (the “parent entity”), if such other person is the
Beneficial Owner, directly or indirectly, of more than 50% of the voting power
of the Voting Stock of such parent entity); or

(vi) any “change of control” or similar event under the Senior Fixed Rate Notes,
the XM Escrow Senior Notes, the Existing XM Facilities, any Material
Indebtedness (other than the Existing 10% Notes, to the extent they constitute
Material Indebtedness), and/or any Material Indebtedness of SIRIUS, including in
each case any Permitted Refinancing Indebtedness in respect thereof.

Notwithstanding the foregoing, none of a Parent Company Merger, a
Borrower-SIRIUS Merger or a XM-SIRIUS Merger shall constitute a Change in
Control.

“Change in Control Offer” has the meaning assigned to such term in
Section 2.10(d).

“Closing Date” means the date on or after February 28, 2009 on which the
conditions specified in Section 4.01 are satisfied (or waived in accordance with
Section 9.02).

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all “Collateral” as defined in any applicable
Security Document; provided that if at any time none of the obligations in
respect of the Existing 10% Notes, the Existing Loan Documents and the
Distribution and Credit Agreement (including if any release of such Liens with
respect to the obligations in respect of the Distribution and Credit Agreement
occurs concurrently with the automatic release referred to below) are secured by
the XM-4 Satellite Collateral, then such XM-4 Satellite Collateral shall be
automatically released from the Collateral without any further consent of the
Administrative Agent and/or the Lenders in connection with the consummation of
the XM-4 Sale and Leaseback Transaction.

“Collateral Agency Agreement” means the Collateral Agency Agreement, dated as of
June 26, 2008, as amended, restated, supplemented or otherwise modified from
time to time, among the “Administrative Agent” (as defined in the Revolving
Facility Agreement), the First Lien Collateral Agent, the Revolving Credit
Facility Administrative Agent and the other parties from time to time party
thereto.

 

5



--------------------------------------------------------------------------------

“Collateral and Guarantee Requirement” means the requirement that:

(a) on the Closing Date, the Administrative Agent shall have received from
Holdings and each Material Subsidiary a counterpart of the Guarantee and
Collateral Agreement duly executed and delivered on behalf of such person;

(b) in the case of any person that becomes a Subsidiary Loan Party after the
Closing Date, the Administrative Agent shall have received a supplement to the
Guarantee and Collateral Agreement, in the form specified therein, duly executed
and delivered by such Subsidiary Loan Party;

(c) (i) all the outstanding Equity Interests of any Person that is or becomes a
Subsidiary Loan Party on or after the Closing Date and (ii) all the Equity
Interests that are owned by a Loan Party (other than XM Investment LLC and XM
1500 Eckington LLC) shall have been pledged pursuant to the Guarantee and
Collateral Agreement (or, in the case of Foreign Subsidiaries, at the request of
the Administrative Agent, pursuant to a Foreign Pledge Agreement) (provided that
(x) the Equity Interests in any Foreign Subsidiary shall be pledged unless such
pledge would result in adverse tax consequences to the Borrower, in which case
such pledge shall be limited to 65% of the Voting Stock and 100% of the
non-Voting Stock of such Foreign Subsidiary, (y) minority Equity Interests shall
be pledged unless such pledge would result in a breach or violation of contracts
or agreements to which a Loan Party is party or would trigger rights of first
refusal, call rights or other similar provisions thereunder or result in the
loss of director appointment rights or other penalty or loss of rights under
such contracts or agreements and (z) from and after the Holdings Covenant and
Collateral Release Date, Holdings shall be required to pledge only those Equity
Interests that constitute Holdings Collateral) and, to the extent required under
the Guarantee and Collateral Agreement, the Administrative Agent shall have
received all certificates or other instruments (if any) representing such Equity
Interests, together with stock powers or other instruments of transfer with
respect thereto duly endorsed in blank;

(d) on the Closing Date and at any time thereafter that any other Security
Document shall be executed and delivered, except as set forth pursuant to
Section 3.15 or as otherwise contemplated by the applicable Security Document,
all documents and instruments, including Uniform Commercial Code financing
statements, required by law or reasonably requested by the Administrative Agent
to be filed, registered, recorded, executed or possessed to create the Liens
intended to be created by the applicable Security Documents in favor of
Administrative Agent, for the benefit of the Secured Parties, and to perfect
such Liens to the extent required by, and with the priority required by, the
applicable Security Documents and this Agreement, shall have been filed,
registered, recorded (or delivered to the Administrative Agent for filing,
registration or recording) or executed and delivered; and

(e) except as set forth pursuant to Section 3.03 or as otherwise contemplated by
any Security Document, each Loan Party shall have obtained all consents and
approvals required to be obtained by it in connection with (i) the execution and
delivery of all Security Documents (or supplements thereto) to which it is a
party and the granting by it of the Liens thereunder and (ii) the performance of
its obligations thereunder.

 

6



--------------------------------------------------------------------------------

“Commitment” means, with respect to each Lender at any time, the commitment of
such Lender to make Loans hereunder in the amount of such Lender’s Commitment as
set forth on Schedule 2.01 under the caption “Commitment”, or in the Assignment
and Assumption pursuant to which such Lender shall have assumed its Commitment,
as applicable, at such time, as such amount may be reduced at or prior to such
time pursuant to Section 2.10(e). The aggregate amount of the Lenders’
Commitments as of the date hereof is $150,000,000.

“Commitment Fee” has the meaning provided in Section 2.11.

“Consent Period” means the period commencing on the date that is three Business
Days following the Closing Date and ending on the Date that is twenty Business
Days following the Closing Date.

“Consolidated Net Income” means, with respect to any specified Person for any
period, the aggregate of the Net Income of such Person and its Material
Subsidiaries for such period, on a consolidated basis, determined in accordance
with GAAP; provided that:

(a) the Net Income (but not loss) of any Person that is not a Material
Subsidiary or that is accounted for by the equity method of accounting shall be
included only to the extent of the amount of dividends or distributions paid in
cash to the specified Person or a Wholly Owned Subsidiary Guarantor thereof;

(b) the Net Income of any Material Subsidiary shall be excluded to the extent
that the declaration or payment of dividends or similar distributions by that
Material Subsidiary of that Net Income is not at the date of determination
permitted without any prior governmental approval (that has not been obtained)
or, directly or indirectly, by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Material Subsidiary or its stockholders;

(c) the Net Income of any Person acquired in a pooling of interests transaction
for any period prior to the date of such acquisition shall be excluded; and

(d) the cumulative effect of a change in accounting principles shall be
excluded.

“Consolidated Net Worth” means, with respect to any specified Person as of any
date, the sum of:

(a) the consolidated equity of the common stockholders of such Person and its
consolidated Material Subsidiaries as of such date; plus

(b) the respective amounts reported on such Person’s balance sheet as of such
date with respect to any series of preferred stock (other than Disqualified
Stock) that by its terms is not entitled to the payment of dividends unless such
dividends may be declared and paid only out of net earnings in respect of the
year of such declaration and payment, but only to the extent of any cash
received by such Person upon issuance of such preferred stock.

 

7



--------------------------------------------------------------------------------

“Consolidated Total Debt” means, as at any date of determination, an amount
equal to the aggregate amount of all outstanding Indebtedness of Holdings and
its Subsidiaries determined on a consolidated basis in accordance with GAAP.

“Consolidated Total Senior Debt” means, as at any date of determination,
Consolidated Total Debt, less any Indebtedness subordinated in right of payment
and interest to any other Indebtedness of Holdings and its Subsidiaries in
accordance with the terms of this Agreement.

“Credit Agreement Obligations” means the unpaid principal of and interest on
(including interest accruing after the maturity of the Loans and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the Loans and all other obligations and liabilities of the
Borrower to the Administrative Agent or to any Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, or any other document made, delivered or
given in connection herewith or therewith, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including all fees, charges and disbursements of counsel to the Administrative
Agent or to any Lender that are required to be paid by the Borrower pursuant
hereto) or otherwise.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date that is 91 days after the
Maturity Date. Notwithstanding the preceding sentence, any Equity Interest that
would constitute Disqualified Stock solely because the holders thereof have the
right to require the Borrower to repurchase such Equity Interests upon the
occurrence of a change of control or an asset sale shall not constitute
Disqualified Stock if the terms of such Equity Interests provide that the
Borrower may not repurchase or redeem any such Equity Interests pursuant to such
provisions unless such repurchase or redemption complies with Section 6.06.

“Distribution and Credit Agreement” means the Third Amended and Restated
Distribution and Credit Agreement dated on or about February 6, 2008 by and
among GM, Holdings and the Borrower, as amended, supplemented or otherwise
modified from time to time, which shall not have principal amounts outstanding
thereunder that exceed $150,000,000 in the aggregate at any time outstanding,
provided that the Distribution and Credit Agreement shall at all times be on
terms and conditions not materially less favorable to the Borrower and its
Subsidiaries, taken as a whole, than the terms and conditions of the GM Credit
Agreement dated as of January 28, 2003 among the Borrower, Holdings, GM and the
other parties named therein, as amended, restated, supplemented or otherwise
modified from time to time, as in effect on the Revolving Facility Closing Date.

 

8



--------------------------------------------------------------------------------

“dollars” or “$” refers to lawful money of the United States of America.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, common law, injunctions, notices or binding
agreements issued, promulgated or entered into by or on behalf of any
Governmental Authority, relating in any way to the environment, preservation or
reclamation of natural resources, the management, release or threatened release
of any Hazardous Material or to health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of, or non-compliance
with, any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, any other interest or
participation that confers on a Person the right to receive a share of the
profits and losses of, or distributions of assets of, the issuing Person, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any such equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the failure of the
Borrower or any ERISA Affiliate to make any required contribution under any
Multiemployer Plan; (g) the incurrence by the Borrower or any ERISA Affiliate of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan; (h) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal

 

9



--------------------------------------------------------------------------------

Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA; (i) the
occurrence of an act or omission which could give rise to the imposition of
fines, penalties, taxes or related charges under Chapter 43 of the Code or under
Section 409, Section 502(c), (i) or (k) or Section 4071 of ERISA in respect of
any Plan; (j) the imposition of a Lien pursuant to Section 401(a)(29) or 412(n)
of the Code with respect to any Plan; or (k) the occurrence of any event with
respect to any Plan similar to the events described in any of the subsections
(a) through (j) hereof which would cause liability to arise to the Borrower or
any ERISA Affiliate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excess Proceeds” means any Net Proceeds from any Asset Sale that are not
finally applied or invested in accordance with the Borrower’s Reinvestment
Right.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Entities” means, collectively, (a) any Subsidiary of Holdings (other
than the Borrower or a Subsidiary of the Borrower) that has as its principal
asset real estate that is leased to Holdings or the Borrower, including XM 1500
Eckington LLC and XM Investment LLC, (b) companies that are not Subsidiaries of
Holdings, the Borrower or a Subsidiary of the Borrower, including WorldSpace,
Inc. and Canadian Satellite Radio Holdings Inc., (c) WCS Wireless Inc. (as long
as it is not a Subsidiary of the Borrower) and (d) any Subsidiary of Holdings
(other than the Borrower or a Subsidiary of the Borrower) formed to hold and
operate the assets of WCS Wireless Inc.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on (or measured by) its net income,
including franchise taxes imposed in lieu of net income taxes, by the United
States of America, or by the jurisdiction under the laws of which such recipient
is organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.18(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender’s failure to comply with Section 2.16(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.16(a).

“Existing 10% Notes” has the meaning assigned to such term in clause (b) of the
definition of “January 2003 Financing Transactions”.

“Existing 10% Notes Change of Control Offer” means a Change of Control Offer (as
defined in the Noteholders Agreement) with respect to the Existing 10% Notes
made by the Borrower in connection with the Merger and/or any Merger Related
Event pursuant to the terms of Section 8.7 of the Noteholders Agreement.

 

10



--------------------------------------------------------------------------------

“Existing 10% Notes Extension” means each extension, in accordance with the
terms of the Note Purchase Agreement, of the date on which the Borrower is
required to make a Change of Control Offer (as defined in the Noteholders
Agreement) with respect to all of the Existing 10% Notes as a result of any
Change of Control (under and as defined in the Note Purchase Agreement) that
occurs or will occur in connection with the Merger and/or any Merger Related
Event.

“Existing 10% Notes Waiver” means a waiver, in accordance with the terms of the
Note Purchase Agreement, of any Change of Control (under and as defined in the
Note Purchase Agreement) with respect to all of the Existing 10% Notes that
occurs or will occur in connection with the Merger and/or any Merger Related
Event and the consequences of such Change of Control (including the requirement
that the Borrower make a Change of Control Offer (as defined in the Noteholders
Agreement)).

“Existing Collateral” means the “Collateral” under and as defined in (a) the
Existing General Security Agreement and (b) the Existing FCC License Subsidiary
Pledge Agreement.

“Existing Collateral Documents” means, collectively, (a) the Existing
Intercreditor Agreements, (b) the Existing General Security Agreement and
(c) the Existing FCC License Subsidiary Pledge Agreement.

“Existing Loan Documents” means, collectively, the Revolving Credit Facility
Documents and the Term Loan Documents.

“Existing XM Facilities” means, collectively, the Revolving Credit Facility
Agreement and the Term Loan Agreement.

“Existing FCC License Subsidiary Pledge Agreement” means the Amended and
Restated FCC License Subsidiary Pledge Agreement, dated as of January 28, 2003,
among the Borrower, as pledgor, and The Bank of New York, as First Lien
Collateral Agent, as may be amended, restated, supplemented or otherwise
modified from time to time.

“Existing General Security Agreement” means the Security Agreement, dated as of
January 28, 2003, among the Borrower, Holdings and XM Equipment Leasing LLC, as
grantors, and The Bank of New York, as First Lien Collateral Agent, as may be
amended, restated, supplemented or otherwise modified from time to time.

“Existing Holdings Indebtedness” means the Obligations of Holdings in respect of
the Existing 10% Notes.

“Existing Indebtedness” means Indebtedness of the Borrower and its Material
Subsidiaries in existence on May 5, 2006 and any Permitted Refinancing
Indebtedness in respect thereof to the extent permitted to the terms of this
Agreement, including Existing 10% Notes, in each case until such amounts are
repaid or, in the case of Indebtedness incurred under a facility that permits
repayment and reborrowing, until the commitment(s) for such facility have
terminated or are released.

 

11



--------------------------------------------------------------------------------

“Existing Intercreditor Agreements” means, collectively, (a) the Intercreditor
and Collateral Agency Agreement (FCC License Subsidiary Pledge Agreement), dated
as of January 28, 2003, among the Noteholders named in schedule I thereto, The
Bank of New York, as Original Trustee, The Bank of New York, as New Trustee, GM,
The Bank of New York, as First Lien Collateral Agent and the Additional
Creditors from time to time party thereto and (b) the Intercreditor and
Collateral Agency Agreement (General Security Agreement), dated as of
January 28, 2003, among the Noteholders named in schedule I thereto, The Bank of
New York, as New Trustee, GM, The Bank of New York, as First Lien Collateral
Agent and the Additional Creditors from time to time party thereto, in each
case, as may be amended, restated, supplemented or otherwise modified from time
to time.

“Existing Obligations” means, collectively, the Revolving Credit Facility
Obligations and the Term Loan Obligations.

“Existing Secured Parties” means the holders of the Existing 10% Notes, the Term
Loan Secured Parties, the Revolving Credit Facility Secured Parties and any
other Person identified as a secured party under the Existing Collateral
Documents other than any Additional Creditors (as defined in the Existing
Intercreditor Agreements) that were not parties thereto immediately prior to the
date hereof.

“Existing Security Interest” means the security interest of the First Lien
Collateral Agent for the benefit of the holders of the Existing 10% Notes, the
Term Loan Secured Parties, the Revolving Credit Facility Secured Parties and
each Additional Creditor (as defined in the Existing Intercreditor Agreements)
in the Existing Collateral pursuant to the terms of the Existing Collateral
Documents.

“FCC” means the Federal Communications Commission, and any successor entity
performing similar functions.

“FCC License Subsidiary” means XM Radio Inc., a wholly owned subsidiary of the
Borrower that holds all of the FCC licenses with respect to the provision of
satellite digital radio service in the United States by the Borrower or any of
its Subsidiaries.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

 

12



--------------------------------------------------------------------------------

“First Lien Collateral Agent” means (i) prior to the Release Date, The Bank of
New York or such other Person then serving as Collateral Agent under the
Existing Collateral Documents and (ii) at any time thereafter JPMorgan Chase
Bank, N.A., in its capacity as a collateral agent under the Collateral Agency
Agreement or such other person then serving as collateral agent under the
Collateral Agency Agreement.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

“Foreign Pledge Agreement” means a pledge agreement with respect to the Equity
Interests of a Foreign Subsidiary, in form and substance reasonably satisfactory
to the Administrative Agent.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as have been approved by a significant segment of the accounting
profession, which are in effect from time to time.

“GM” means General Motors Corporation or one or more of its wholly-owned
subsidiaries.

“GM Liens” means the second priority Liens granted by the Loan Parties on all or
any portion of the Collateral in support of the Borrower’s and Holdings’
Obligations in respect of the Distribution and Credit Agreement, which Liens
shall be subordinated to the Liens securing the Borrower Obligations pursuant to
the Second Lien Intercreditor Agreement.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition

 

13



--------------------------------------------------------------------------------

or liquidity of the primary obligor so as to enable the primary obligor to pay
such Indebtedness or other obligation or (d) as an account party in respect of
any letter of credit or letter of guaranty issued to support such Indebtedness
or obligation; provided, that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business.

“Guarantee and Collateral Agreement” means the Guarantee and Collateral
Agreement, dated as of the Closing Date, in substantially the form of Exhibit C,
among Holdings, each Subsidiary Loan Party and the Administrative Agent.

“Guarantor Obligations” means with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with the
Guarantee and Collateral Agreement (including, without limitation, Section 2
thereof) or any other Loan Document to which such Guarantor is a party, in each
case whether on account of guarantee obligations, reimbursement obligations,
fees, indemnities, costs, expenses or otherwise (including, without limitation,
all fees and disbursements of counsel to any Secured Party that are required to
be paid by such Guarantor pursuant to the terms of any Loan Document).

“Guarantors” means, collectively, (a) Holdings and (b) each Subsidiary Loan
Party.

“Hazardous Materials” means all explosive or radioactive materials, substances
or wastes and all hazardous or toxic materials, substances, wastes or other
pollutants, including petroleum or petroleum distillates, asbestos or asbestos
containing materials, polychlorinated biphenyls, radon, infectious or medical
wastes and all other materials, substances or wastes of any nature regulated
pursuant to any Environmental Law.

“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under (a) interest rate Swap Agreements; and
(b) other agreements or arrangements designed to protect such Person against
fluctuations in interest rates or currency values.

“Holdings” means XM Satellite Radio Holdings Inc., a Delaware corporation.

“Holdings Collateral” has the meaning assigned to such term in the Guarantee and
Collateral Agreement.

“Holdings Collateral Transfer” has the meaning assigned to such term in
Section 9.05.

“Holdings Covenant and Collateral Release Date” has the meaning assigned to such
term in Section 9.05.

“Holdings Covenant and Collateral Release Notice” has the meaning assigned to
such term in Section 9.05.

“Holdings Satellite Vendor Indebtedness” means Indebtedness of Holdings to a
satellite or satellite launch vendor or Affiliate thereof consisting of or
otherwise financing the deferral of payments required to be made by Holdings to
the vendor in respect of the construction, launch and/or insurance of all or
part of the XM-5 Satellite but not beyond the date on which either Holdings or
the Borrower shall have legal title to the XM-5 Satellite or the date the XM-5
satellite launches, as applicable.

 

14



--------------------------------------------------------------------------------

“Immaterial Subsidiary” means each Subsidiary of the Borrower that is not a
Material Subsidiary.

“Indebtedness” means, with respect to any specified Person, any indebtedness of
such Person, whether or not contingent, (a) in respect of borrowed money;
(b) evidenced by bonds, notes, debentures or similar instruments or letters of
credit (or reimbursement agreements in respect thereof); (c) in respect of
banker’s acceptances; (d) representing Capital Lease Obligations; (e) consisting
of the balance deferred and unpaid of the purchase price of any property; except
any such balance that constitutes an accrued expense or trade payable; or
(f) representing any Hedging Obligations, if and to the extent any of the
preceding items (other than letters of credit and Hedging Obligations) would
appear as a liability upon a balance sheet of the specific Person prepared in
accordance with GAAP. In addition, the term “Indebtedness” shall include (i) all
Indebtedness of others secured by a Lien on any asset of the specified Person
(whether or not such Indebtedness is assumed by the specified Person), (ii) to
the extent not otherwise included, the Guarantee by the specified Person of any
Indebtedness of any other Person and (iii) all Attributable Debt of such Person.

The amount of any Indebtedness outstanding as of any date shall be:

(1) the accreted value thereof, in the case of any Indebtedness issued with
original issue discount;

(2) the face amount thereof, in the case of letters of credit, banker’s
acceptances and similar obligations;

(3) the net obligations of such Person in respect thereof, in the case of
Hedging Obligations;

(4) the present value of the obligation of the lessee for net rental payments,
in the case of Attributable Debt, as set forth in the definition thereof; and

(5) the principal amount thereof, together with any interest thereon that is
more than 30 days past due, in the case of any other Indebtedness.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indivisible Ancillary XM-4 Satellite Collateral” means any assets, licenses
and/or usage rights associated specifically with the XM-4 Satellite to the
extent not constituting (or the portion thereof that is not) Ancillary XM-4
Satellite Collateral because not divisible or separately conveyable.

“Initial Term Loan” has the meaning assigned to such term in Section 2.01.

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, state, multinational or foreign laws or otherwise, including (a) all
inventions (whether patentable or unpatentable and whether or not reduced to
practice), all improvements thereto, and all patents, patent applications, and
patent disclosures, together with all provisionals, reissuances,

 

15



--------------------------------------------------------------------------------

continuations, continuations-in-part, divisions, revisions, extensions, and
reexaminations thereof, (b) all trademarks, service marks, trade dress, logos,
brand names, trade names, domain names and corporate names, together with all
translations, adaptations, derivations, and combinations thereof and including
all goodwill associated therewith, and all applications, registrations and
renewals in connection therewith, (c) all copyrightable works and protectable
designs, all copyrights, and all applications, registrations, and renewals in
connection therewith, (d) all mask works and all applications, registrations,
and renewals in connection therewith, (e) all trade secrets and confidential
business information (including ideas, research and development, know-how,
formulas, compositions, manufacturing and production processes and techniques,
technical data, drawings, designs, specifications, research records, records of
inventions, test information, customer and supplier lists, pricing and cost
information, and business and marketing plans and proposals), (f) any rights in
or licenses to or from a third party in any of the foregoing, and (g) any past,
present, or future claims or causes of actions arising out of or related to any
infringement, misappropriation, dilution or other violation of any of the
foregoing, including the right to receive all proceeds and damages therefrom.

“Investment Agreement” means the Investment Agreement dated as of the date
hereof between the Borrower and Liberty.

“Investments” means, with respect to any Person, all direct or indirect
investments by such Person in other Persons (including Affiliates) in the form
of loans (including Guarantees or other obligations), advances or capital
contributions (excluding commission, travel and similar advances to officers,
directors and employees made in the ordinary course of business), purchases or
other acquisitions for consideration of Indebtedness, Equity Interests or other
securities, together with all items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP. If the Borrower
or any Material Subsidiary of the Borrower sells or otherwise disposes of any
Equity Interests of any direct or indirect Material Subsidiary of the Borrower
such that, after giving effect to any such sale or disposition, such Person is
no longer a Material Subsidiary of the Borrower, the Borrower shall be deemed to
have made an Investment on the date of any such sale or disposition equal to the
fair market value of the Equity Interests of such Subsidiary not sold or
disposed of in an amount determined as provided under Section 6.06(c). The
acquisition by the Borrower or any Material Subsidiary of the Borrower of a
Person that holds an Investment in a third Person shall be deemed to be an
Investment by the Borrower or such Material Subsidiary in such third Person in
an amount equal to the fair market value of the Investment held by the acquired
Person in such third Person determined as provided in Section 6.06(c).

“January 2003 Financing Transactions” means (a) the amendment and restatement of
the Distribution Agreement dated as of January 28, 2003 to provide for the
payment of up to $35,000,000 in subscriber acquisition payments in the form of
Class A Common Stock of Holdings (the “Class A Common Stock”), (b) the issuance
of the Borrower’s and Holdings’ 10% Senior Secured Convertible Discount Notes
due 2009 and common stock to certain investors (the “Existing 10% Notes”)
pursuant to the Note Purchase Agreement, (c) borrowings of up to $150,000,000 at
any time outstanding under the Distribution and Credit Agreement to finance
certain revenue share payments owed to GM under the Distribution and Credit
Agreement or other amounts which may be owing from time to time to GM, (d) the
execution, delivery and performance of all agreements, documents and instruments
evidencing the transactions described

 

16



--------------------------------------------------------------------------------

in clauses (a) through (c) above and all arrangements contemplated thereby, in
each case as reflected in such agreements, documents and instruments as in
effect on May 5, 2006 with such amendments that do not (x) have a materially
adverse effect on the rights of the Administrative Agent or the Lenders or the
Loan Parties or (y) increase the principal amount (or accreted value, as
applicable) or shorten the fixed maturity of any Indebtedness.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

“Liberty” means Liberty Media Corporation.

“Liberty Parties” shall have the meaning ascribed to such term in the Investment
Agreement.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Loan Documents” means this Agreement, the Security Documents, and any
promissory note issued under Section 2.09(c).

“Loan Parties” means the Borrower, Holdings and the Subsidiary Loan Parties.

“Loans” has the meaning assigned to such term in Section 2.01.

“Margin Regulations” means Regulations T, U and X of the Board.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Borrower and the Subsidiaries
taken as a whole, (b) the ability of the Loan Parties to perform any of their
respective obligations under this Agreement or the other Loan Documents or
(c) the validity or enforceability of any of the Loan Documents or the rights or
remedies of the Administrative Agent and the Lenders thereunder.

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of
Holdings, the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $25,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of Holdings, the Borrower or any such
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that Holdings, the
Borrower or such Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.

 

17



--------------------------------------------------------------------------------

“Material Subsidiary” means each Subsidiary of the Borrower having assets (on a
consolidated basis including its Subsidiaries) with a value in excess of 2% of
the Total Assets or 2% of total revenues of the Borrower and its Subsidiaries
taken as a whole as of any date; provided that (i) in no event may the assets or
revenues of all Immaterial Subsidiaries have a value in excess of 10% of the
Total Assets or 10% of the total revenues of the Borrower and its Subsidiaries
taken as a whole as of any date (and, in such case, Subsidiaries specified by
the Borrower (and if the Borrower fails to so specify, specified by the
Administrative Agent) shall be deemed to be Material Subsidiaries
notwithstanding the foregoing to the extent necessary to satisfy this proviso)
and (ii) to the extent permitted by applicable law, rules or regulations,
including rules and regulations of the Federal Communications Commission, the
FCC License Subsidiary shall at all times be a Material Subsidiary.

“Maturity Date” means March 1, 2011.

“Merger” means the combination of the businesses of Holdings and SIRIUS through
a merger of Holdings and a newly formed, wholly owned subsidiary of SIRIUS, on
the terms and conditions set forth in the Merger Agreement.

“Merger Agreement” means that certain Agreement and Plan of Merger between
Holdings and SIRIUS, dated as of February 19, 2007 and filed by Holdings with
the SEC on February 21, 2007 as Exhibit 2.1 to the Form 8-K filed on such date,
together with any amendments, supplements or modifications thereto that would
not have an adverse effect on the interests of the Lenders.

“Merger Related Event” means any event or condition directly related to, and
that occurs or will occur as a result of, the Merger (including, without
limitation, changes in the composition of the Board of Directors of the Borrower
and/or Holdings) that would constitute a “Change of Control” under and as
defined in each of the Senior Notes Indentures, the Note Purchase Agreement
and/or the Participation Agreement.

“MLB” means Major League Baseball Clubs.

“MLB Contract” means the Letter Agreement and Binding Term Sheet, dated as of
October 15, 2004 (the “MLB Letter Agreement”), between the Borrower and the
Office of the Commissioner of Baseball, as agent for MLB, together with all
agreements subsequently entered into between the Borrower and MLB, or any of
their respective affiliates, regarding the broadcast of Major League Baseball
games and related programming on XM Radio Service, the creation of liens on an
escrow account to hold funds payable to MLB in an amount not to exceed
$120,000,000 or other matters contemplated by the MLB Letter Agreement.

“MLB Intellectual Property” means any intellectual property rights which were to
be the subject of a non-exclusive license under the MLB Contract but which the
Borrower is deemed to own, by operation of law or otherwise, and as to which MLB
would be retaining a security interest (and any products and proceeds thereof)
under the MLB Contract.

 

18



--------------------------------------------------------------------------------

“MLB Letter of Credit” means each letter of credit that is issued in connection
with the MLB Contract for the benefit of MLB and/or the other MLB-related
counterparties to the MLB Contract.

“MLB Letter of Credit Cash Collateral” means cash of the Borrower that is
deposited with the issuer of an MLB Letter of Credit while such MLB Letter of
Credit is outstanding to secure the reimbursement obligations of the Borrower
under such MLB Letter of Credit in an aggregate amount for all such MLB Letters
of Credit not to exceed $126,000,000 (plus any interest thereon accrued with
respect to such amount over a period not to exceed three months) at any time.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Income” means, with respect to any specified Person, the net income (loss)
of such Person and its Material Subsidiaries, determined in accordance with GAAP
and before any reduction in respect of preferred stock dividends, excluding,
however:

(a) any gain or loss, together with any related provision for taxes on such gain
or loss, realized in connection with: (i) any Asset Sale; or (ii) the
disposition of any securities by such Person or any of its Material Subsidiaries
or the extinguishment of any Indebtedness of such Person or any of its Material
Subsidiaries; and

(b) any extraordinary gain or loss, together with any related provision for
taxes on such extraordinary gain or loss.

“Net Proceeds” means the aggregate cash proceeds received by the Borrower or any
of its Material Subsidiaries in respect of any Asset Sale or other transaction
(including, without limitation, any cash received upon the sale or other
disposition of any non-cash consideration received in any Asset Sale), net of
the direct costs relating to such Asset Sale or other transaction, including,
without limitation, legal, accounting and investment banking fees, and sales
commissions, and any relocation expenses incurred as a result thereof, and taxes
paid or payable as a result thereof, in each case, after taking into account any
available tax credits or deductions and any tax sharing arrangements, and
amounts required to be applied to the repayment of Indebtedness (other than the
Credit Agreement Obligations) secured by a Lien on the asset or assets that were
the subject of such Asset Sale or other transaction and any reserve for
adjustment in respect of the sale price of such asset or assets established in
accordance with GAAP.

“New Debt Securities” shall have the meaning assigned to such term in
Section 9.04(b).

“New Senior Notes” means the Senior Floating Rate Notes and the Senior Fixed
Rate Notes.

“New Senior Notes Change of Control Offer” means each Change of Control Offer
(as defined in the Senior Notes Indentures) with respect to the Senior Notes
made by the Borrower in connection with the Merger and/or any Merger Related
Event pursuant to the terms of Section 4.14 of each Senior Notes Indenture.

 

19



--------------------------------------------------------------------------------

“New Senior Notes Change of Control Offer Payment Date” means each “Change of
Control Offer Payment Date” as defined in Section 4.14 of each Senior Notes
Indenture with respect to the Senior Notes and set forth in each New Senior
Notes Change of Control Offer.

“New Senior Notes Extension” means each extension, in accordance with the terms
of the Senior Notes Indentures, of the date on which the Borrower is required to
make a Change of Control Offer (as defined in the Senior Notes Indentures) with
respect to all of the New Senior Notes as a result of any Change of Control
(under and as defined in the Senior Notes Indentures) that occurs or will occur
in connection with the Merger and/or any Merger Related Event.

“New Senior Notes Waiver” means a waiver, in accordance with the terms of the
Senior Notes Indentures, of any Change of Control (under and as defined in the
Senior Notes Indentures) with respect to all of the New Senior Notes that occurs
or will occur in connection with the Merger and/or any Merger Related Event and
the consequences of such Change of Control (including the requirement that the
Borrower make a Change of Control Offer (as defined in the Senior Notes
Indentures)).

“Note Purchase Agreement” means the Note Purchase Agreement dated as of
December 21, 2002, among the Borrower, Holdings and the investors party thereto,
providing for the sale and issuance of the Existing 10% Notes, as may be
amended, restated, supplemented or otherwise modified from time to time.

“Noteholders Agreement” means that certain Third Amended and Restated
Shareholders and Noteholders Agreement, dated as of June 16, 2003, by and among
Holdings and the other parties named on the signature pages thereof, as such
agreement has been or may be amended, modified or supplemented from time to
time.

“Obligations” means any principal, interest, penalties, fees, indemnifications,
reimbursements, damages and other liabilities payable under the documentation
governing any Indebtedness.

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its by
laws, as amended, (ii) with respect to any limited partnership, its certificate
of limited partnership, as amended, and its partnership agreement, as amended,
(iii) with respect to any general partnership, its partnership agreement, as
amended, and (iv) with respect to any limited liability company, its articles of
organization, as amended, and its operating agreement, as amended. In the event
any term or condition of this Agreement or any other Loan Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

 

20



--------------------------------------------------------------------------------

“Owner Trustee” has the meaning assigned to such term in the defined term
“Participation Agreement.”

“Owner Trustee Indenture” means that certain Indenture dated as of February 13,
2007, between the Owner Trustee and The Bank of New York, a New York banking
corporation, not in its individual capacity, except as otherwise expressly set
forth therein, but solely as Indenture Trustee under the Indenture, as such
Indenture may be amended, modified or supplemented from time to time.

“Owner Trustee Notes” means the Notes issued by the Owner Trustee pursuant to
the Owner Trustee Indenture.

“Owner Trustee Notes Repurchase Date” means any date on which the Borrower or
Holdings is required to repurchase any or all of the outstanding Owner Trustee
Notes pursuant to the terms of the XM-4 Sale and Leaseback Offer to Purchase or
Refinance and in accordance with the terms of the Participation Agreement and
this Agreement.

“Parent Company Merger” means (a) a merger or consolidation of the Borrower with
or into Holdings or a merger or consolidation of Holdings with or into the
Borrower or (b) any assignment, transfer, conveyance or other disposition of all
or substantially all of the properties or assets of the Borrower to Holdings or
of Holdings to the Borrower.

“Pari Passu Indebtedness” means Indebtedness of the Borrower that is pari passu
in right of payment to the Loans or, in the case of a Subsidiary Loan Party,
that is pari passu in right of payment to the Guarantee of the Loans.

“Participant” has the meaning set forth in Section 9.04(c).

“Participation Agreement” means that certain Participation Agreement dated as of
February 13, 2007 among Holdings, as Seller, the Borrower, as Lessee, Satellite
Leasing (702–4), LLC, a Delaware limited liability company, as Owner
Participant, Wells Fargo Bank Northwest, National Association, a national
banking association, not in its individual capacity, except as otherwise
expressly set forth therein, but solely in its capacity as Owner Trustee (the
“Owner Trustee”) and as Lessor, The Bank of New York, a New York banking
corporation, as Indenture Trustee, and the purchasers identified on the
signature pages thereto, as initial purchasers of the Owner Trustee Notes,
entered into in connection with that certain XM-4 Sale and Leaseback
Transaction, as such agreement may be amended, modified or supplemented from
time to time.

“Payment Date” means the last day of each March, June, September and December
and, with respect to any loan, the date of any repayment or prepayment made in
respect of such Loan.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

21



--------------------------------------------------------------------------------

“Perfection Certificate” means a certificate in the form of Exhibit F or any
other form approved by the Administrative Agent.

“Permitted Beneficial Interest Indebtedness” means any Indebtedness of the
Borrower or any of its Material Subsidiaries the net proceeds of which are used
to purchase, refinance or replace the Beneficial Interest; provided that:

(a) the aggregate principal amount (or accreted value, if applicable) of such
Permitted Beneficial Interest Indebtedness does not exceed $85.0 million;

(b) such Permitted Beneficial Interest Indebtedness shall have a final maturity
date later than the final maturity date of the Loans, and shall not require
payment of any or all of the principal amount of such Permitted Beneficial
Interest Indebtedness prior to the final maturity date of the Loans; and

(c) such Permitted Beneficial Interest Indebtedness is either unsecured or is
secured on terms at least as favorable to the Lenders as those contained in the
documentation governing the Beneficial Interest.

“Permitted Business” means (i) with respect to Holdings, any of the lines of
business conducted by Holdings and its Material Subsidiaries as of May 5, 2006,
the provision of communications or media services using the wireless spectrum
licenses of WCS Wireless, any other line of business involving the transmission
or delivery of audio, data, video or other content through currently existing or
future technology, and any business similar, ancillary or related thereto or
that constitutes a reasonable extension or expansion thereof, including in
connection with Holdings’ or its Material Subsidies’ existing and future
technology, trademarks and patents and (ii) with respect to the Borrower or any
of its Subsidiaries, any of the lines of business conducted by the Borrower and
its Material Subsidiaries on May 5, 2006, and any business similar, ancillary or
related thereto or that constitutes a reasonable extension or expansion thereof,
including in connection with the Borrower’s existing and future technology,
trademarks and patents.

“Permitted Debt” has the meaning assigned to such term in Section 6.01(b).

“Permitted Holder” means (a) any Liberty Party and (b) any other Person,
directly or indirectly, controlled by any of the foregoing.

“Permitted Holdings Debt” means:

(a) Indebtedness incurred by Holdings in connection with the purchase by
Holdings of buildings for use in the satellite radio business, which
Indebtedness may be secured by Liens on such buildings;

(b) Indebtedness incurred by Holdings in connection with a single Qualified Sale
and Leaseback Transaction, which Indebtedness may be secured by the XM-4
Satellite Collateral;

 

22



--------------------------------------------------------------------------------

(c) Indebtedness (other than Credit Agreement Obligations and Existing
Obligations) secured by Liens on the assets of Holdings (other than any Holdings
Collateral) in an aggregate principal amount not to exceed $50,000,000;

(d) Holdings Satellite Vendor Indebtedness or guarantees by Holdings of
Satellite Vendor Indebtedness in respect of the XM-5 Satellite; and

(e) Existing Holdings Indebtedness and any other Indebtedness agreed to by the
Required Lenders.

“Permitted Investments” means:

(a) any Investment in the Borrower or in a Wholly Owned Subsidiary Guarantor;

(b) any Investment in Cash Equivalents;

(c) any Investment by the Borrower or any Subsidiary of the Borrower in a
Person, if as a result of such Investment:

(i) such Person becomes a Wholly Owned Subsidiary Guarantor; or

(ii) such Person is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
the Borrower or a Wholly Owned Subsidiary Guarantor;

(d) any Investment made as a result of the receipt of non-cash consideration
from an Asset Sale that was made pursuant to and in compliance with
Section 6.03;

(e) any acquisition of assets solely in exchange for the issuance of Equity
Interests (other than Disqualified Stock) of Holdings;

(f) Hedging Obligations;

(g) Investments in existence on May 5, 2006 and modifications thereof;

(h) Investments in securities of trade creditors or customers received in
compromise of obligations of such Person incurred in the ordinary course of
business, including under any plan of reorganization or similar arrangement upon
the bankruptcy or insolvency of such Person;

(i) loans and advances to officers, directors and employees of the Borrower or
any of its Material Subsidiaries in the ordinary course of business not to
exceed $2,000,000 at any time outstanding;

(j) Investments indirectly acquired by the Borrower or any of its Material
Subsidiaries through a direct Investment in another Person made in compliance
with this Agreement, provided that such Investments existed prior to and were
not made in contemplation of such Investment;

 

23



--------------------------------------------------------------------------------

(k) from and after any Parent Company Merger, Borrower-SIRIUS Merger or, prior
to the Holdings Covenant and Collateral Release Notice, XM-SIRIUS Merger,
Investments of Holdings or SIRIUS, as the case may be, that become an Investment
of the Borrower as a result thereof; and

(l) other Investments in any Person having an aggregate fair market value
(measured on the date each such Investment was made and without giving effect to
subsequent changes in value), when taken together with all other Investments
made pursuant to this clause (l) since May 5, 2006 that are at the time
outstanding, not to exceed $125,000,000.

“Permitted Liens” means:

(a) Liens in favor of the Borrower;

(b) Liens on property of a Person (including shares of stock or Indebtedness
owned by such Person), existing at the time such Person is merged with or into
or consolidated with the Borrower or any Material Subsidiary of the Borrower;
provided that such Liens were in existence prior to the contemplation of such
merger or consolidation and do not extend to any assets other than those of the
Person merged into or consolidated with the Borrower or the Material Subsidiary
of the Borrower;

(c) Liens on property existing at the time of acquisition thereof by the
Borrower or any Material Subsidiary of the Borrower; provided that such Liens
were not incurred in contemplation of such acquisition;

(d) Liens to secure the performance of bids, tenders, leases, statutory
obligations, surety or appeal bonds, performance bonds or other obligations of a
like nature incurred in the ordinary course of business;

(e) [intentionally omitted];

(f) (x) Liens existing on May 5, 2006 set forth on Schedule 6.02 and (y) the GM
Liens;

(g) Liens for taxes, assessments or governmental charges or claims that are not
yet delinquent or that are being contested in good faith by appropriate
proceedings promptly instituted and diligently concluded, provided that any
reserve or other appropriate provision as shall be required in conformity with
GAAP shall have been made therefor;

(h) Liens incidental to the conduct of the business of the Borrower or a
Material Subsidiary of the Borrower or the ownership of its property and assets
not securing Indebtedness, and which do not in the aggregate materially detract
from the value of the assets or property of the Borrower and its Material
Subsidiaries taken as a whole, or materially impair the use thereof in the
operation of its business;

 

24



--------------------------------------------------------------------------------

(i) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security;

(j) judgment Liens not giving rise to an Event of Default;

(k) easements, rights-of-way, zoning restrictions and other similar charges or
encumbrances in respect of real property not interfering in any material respect
with the ordinary conduct of the business of the Borrower or any of its Material
Subsidiaries;

(l) any interest or title of a lessor under any Capital Lease Obligation;

(m) leases or subleases granted to others that do not materially interfere with
the ordinary course of business of the Borrower and its Material Subsidiaries;

(n) Liens arising from filing Uniform Commercial Code financing statements
regarding leases;

(o) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customer duties in connection with the importation of
goods;

(p) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the ordinary course of business
that are not delinquent or remain payable without penalty;

(q) Liens securing Specified Hedging Agreements with Qualified Counterparties
that relate to Indebtedness that is otherwise permitted under this Agreement and
Liens securing Specified Cash Management Arrangement Agreements with Qualified
Counterparties; provided that in no event shall such Liens secure Obligations
(as defined in the Second Lien Intercreditor Agreement) outstanding under such
Specified Agreements in an amount that exceeds the Cap Amount (as defined in the
Second Lien Intercreditor Agreement) minus the sum of (i) the aggregate amount
of the loans outstanding under the Term Loan Agreement, any undrawn Commitments
under the Revolving Credit Facility Agreement and any other Obligation (as
defined in the Second Lien Intercreditor Agreement) hereunder and under the
other First Lien Documents (as defined in the Second Lien Intercreditor
Agreement) and (ii) the Obligations (as defined in the Second Lien Intercreditor
Agreement) which are outstanding from time to time under the Existing 10% Notes;

(r) Liens encumbering property or other assets under construction in the
ordinary course of business arising from progress or partial payments by a
customer of the Borrower or the Borrower’s Subsidiaries relating to such
property or other assets;

 

25



--------------------------------------------------------------------------------

(s) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Borrower or any
of its Material Subsidiaries in the ordinary course of business;

(t) Liens securing Indebtedness in an aggregate amount not to exceed $20,000,000
at any one time outstanding;

(u) [intentionally omitted];

(v) from and after any Parent Company Merger, Borrower-SIRIUS Merger or, prior
to the Holdings Covenant and Collateral Release Notice, XM-SIRIUS Merger, Liens
of Holdings or SIRIUS, as the case may be, that become a Lien of the Borrower as
a result thereof;

(w) Liens relating to Satellite Vendor Indebtedness, Holdings Satellite Vendor
Indebtedness or Permitted Refinancing Indebtedness in respect thereof covering
only (i) the assets acquired, constructed, or improved with such Indebtedness,
(ii) the contract of the Borrower or Holdings with the satellite or satellite
launch vendor or Affiliate thereof relating to the manufacture of such assets
(in so far as such contract relates to such assets), (iii) any insurance
policies covering such asset while under construction, and (iv) any proceeds of
any of the foregoing;

(x) Liens securing Indebtedness permitted under Section 6.01(b)(vi); provided
that such Liens are no more extensive than the liens securing the Indebtedness
so refunded, refinanced or replaced thereby;

(y) Liens on the assets of the Borrower or any Material Subsidiary securing
indebtedness incurred in a single Qualified Sale and Leaseback Transaction,
which shall be limited to the XM-4 Satellite Collateral;

(z) Liens (i) either (x) on cash in an amount not to exceed $120,000,000 (plus
any interest thereon accrued with respect to such amount over a period not to
exceed three months) at any time that is deposited into an escrow account to
serve as credit enhancement for the Borrower’s obligations under the MLB
Contract or (y) in respect of the MLB Letter of Credit Cash Collateral and
(ii) on the MLB Intellectual Property, in each case, incurred in connection with
the MLB Contract while such agreement is in effect;

(aa) Liens in favor of the First Lien Collateral Agent and/or the Administrative
Agent for the benefit of the Secured Parties; and

(bb) Liens securing the Existing Obligations and, subject to Section 6.02, any
Permitted Refinancing Indebtedness in respect thereof.

“Permitted Refinancing Indebtedness” means any Indebtedness of the Borrower or
any of its Material Subsidiaries issued in exchange for, or the net proceeds of
which are used to extend, refinance, renew, replace, defease or refund other
Indebtedness of the Borrower or any of its Material Subsidiaries (other than
intercompany Indebtedness or the Existing 10% Notes); provided that:

(a) the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so extended, refinanced, renewed,
replaced, defeased or refunded (plus all accrued interest thereon and the amount
of all expenses, consent fees and premiums incurred in connection therewith);

 

26



--------------------------------------------------------------------------------

(b) (i) if such Permitted Refinancing Indebtedness has a Weighted Average Life
to Maturity shorter than that of the Loans or a final maturity date earlier than
the Maturity Date, such Permitted Refinancing Indebtedness shall have a Weighted
Average Life to Maturity no shorter than the remaining Weighted Average Life to
Maturity of the debt so extended, refinanced, renewed, replaced, defeased or
refunded and a final Stated Maturity no earlier than the final maturity date of
the debt so extended, refinanced, renewed, replaced, defeased or refunded or
(ii) in all other cases, such Permitted Refinancing Indebtedness shall have a
final maturity date later than the final maturity date of, and shall have a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of the Loans;

(c) if the Indebtedness being extended, refinanced, renewed, replaced, defeased
or refunded is subordinated in right of payment to the Loans, such Permitted
Refinancing Indebtedness is subordinated in right of payment to the Loans on
terms at least as favorable to the Lenders as those contained in the
documentation governing the Indebtedness being extended, refinanced, renewed,
replaced, defeased or refunded;

(d) if the Indebtedness being extended, refinanced, renewed, replaced, defeased
or refunded is unsecured or secured with a Lien that is subordinated to the
Liens created under the Loan Documents, such Permitted Refinancing Indebtedness
is equally unsecured or subordinated, as applicable, on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded; and

(e) to the extent otherwise permitted hereunder, any Liens securing Permitted
Refinancing Indebtedness in respect of the Existing XM Facilities shall rank
equally and ratably with the Liens securing the Credit Agreement Obligations on
terms reasonably satisfactory to the Administrative Agent or, in the Borrower’s
sole discretion, be subordinated to the Liens securing the Credit Agreement
Obligations;

(f) such Indebtedness is incurred either by the Borrower or by the Material
Subsidiary who is the obligor on the Indebtedness being extended, refinanced,
renewed, replaced, defeased or refunded.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

27



--------------------------------------------------------------------------------

“Plan” means any “employee benefit plan” as defined in Section 3(3) of ERISA
which is or was sponsored, maintained or contributed to by, or required to be
contributed by, Borrower, or in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pledged Collateral” shall have the meaning assigned to such term in the
Guarantee and Collateral Agreement.

“Potential Default” means the potential Default under clause (f)(ii) of Article
VII that would occur as a result of the Borrower being required to (a) make a
“Change of Control Offer” under the New Senior Notes and the Existing 10% Notes
or (b) make an “Offer to Purchase or Refinance” pursuant to Section 11.07 of the
Participation Agreement, in each case as a result of the Merger and/or as a
result of any Merger Related Event.

“Pre-Marketing Cash Flow” means, for any period, the Consolidated Net Income of
Holdings, plus, without duplication and to the extent reflected as a charge in
the statements of such Consolidated Net Income, the sum of (a) income taxes (or
provision for income taxes); (b) interest expenses, losses from de-leveraging or
other one time transactions, and other expenses considered part of the other
expenses category in the consolidated financial statements contained in the
reports of Holdings filed with the Securities and Exchange Commission (the
“Holdings Statements”) and therefore non-operational; (c) losses associated with
investments in non-consolidated Persons; (d) depreciation (including amounts
related to research and development) and amortization expenses; (e) compensation
expenses associated with equity-based compensation for employees and third
parties pursuant to SFAS No. 123R, calculated in the same manner and using the
same designated line items as in the Holdings Statements; (f) all marketing,
advertising, subscriber acquisition and distribution expenses; and (g) expenses
related to the sales of merchandise; and minus, without duplication and to the
extent included in the statements of such Consolidated Net Income, the sum of
(a) interest income, gains from de-leveraging or other one time transactions and
other gains considered part of the other income category in the Holdings
Statements and therefore non-operational; (b) all revenues associated with
investments in non-consolidated Persons; and (c) all gains relating to the sales
of merchandise.

“Principals” means American Honda Motor Company, Inc. and GM.

“Principal Related Parties” means (a) any controlling stockholder, 80% (or more)
owned Subsidiary, or immediate family member (in the case of an individual) of
any Principal; or (b) any trust, corporation, partnership or other entity, the
beneficiaries, stockholders, partners, owners or Persons beneficially holding an
80% or more controlling interest of which consist of any one or more Principals
and/or such other Persons referred to in the immediately preceding clause (a).

“Proceeds” means, with respect to any issuance or sale of Equity Interests or
Indebtedness or contribution to capital, (a) the cash proceeds of such issuance
or sale or contribution net of attorneys’ fees, accountants’ fees, underwriters’
or placement agents’ fees, discounts or commissions and brokerage, consultant
and other fees actually incurred in

 

28



--------------------------------------------------------------------------------

connection with such issuance or sale and net of taxes paid or payable as a
result thereof or (b) the fair market value of any assets or securities that
constitute proceeds of such issuance or sale or contribution, provided that the
fair market value of such assets or securities shall be determined by the Board
of Directors whose good faith resolution with respect thereto shall be
conclusive and shall be delivered to the Administrative Agent, provided further,
that the Board of Directors’ determination must be based on an opinion or
appraisal issued by an accounting, appraisal or investment banking firm of
national standing (or, in the case of assets such as satellites or network
components generally found only in the satellite industry, an appraiser or other
professional with expertise in the valuation of assets of such type) if the fair
market value exceeds $20,000,000.

“Qualified Counterparty” shall mean, with respect to any Specified Agreement,
any counterparty thereto that, at the time such Specified Agreement was entered
into, was a Revolving Credit Facility Lender, the Revolving Credit Facility
Administrative Agent or the Revolving Credit Facility Syndication Agent or an
Affiliate of a Revolving Credit Facility Lender, the Revolving Credit Facility
Administrative Agent or the Revolving Credit Facility Syndication Agent.

“Qualified Sale and Leaseback Transaction” means the XM-4 Sale and Leaseback
Transaction as in effect on July 22, 2008; provided that Indebtedness (the
proceeds of which financed the purchase of the XM-4 Satellite Collateral) of a
lessor in the XM-4 Sale and Leaseback Transaction that is assumed by Holdings,
the Borrower or a Material Subsidiary following the termination of the
associated lease and reacquisition of the associated assets by Holdings, the
Borrower or such Material Subsidiary (as applicable) shall continue to
constitute a Qualified Sale and Leaseback Transaction following such assumption
and reacquisition as long as the Liens securing such Indebtedness do not spread
to cover any other assets other than those that were subjected to such Liens
pursuant to the XM-4 Sale and Leaseback Transaction immediately prior to such
assumption and reacquisition.

“Register” has the meaning set forth in Section 9.04(b)(iv).

“Registration Rights Agreement” means the registration rights agreement entered
into on or prior to May 5, 2006 among the Borrower and the initial purchasers of
the New Senior Notes.

“Reinvestment Right” means the right of the Borrower and its Material
Subsidiaries to, within 365 days after the receipt of any Net Proceeds from an
Asset Sale, (a) apply such Net Proceeds, at the Borrower’s or such Material
Subsidiary’s option to (i) acquire all or substantially all of the assets of, or
a majority of the Voting Stock of, another Permitted Business, or Voting Stock
of a Material Subsidiary engaged in a Permitted Business (other than any such
Voting Stock owned or held by a Subsidiary), (ii) to make a capital expenditure,
or (iii) to acquire other assets that are used or useful in a Permitted Business
that have an expected useful life of one year or longer, or (b) enter into a
legally binding agreement to apply such Net Proceeds as described in the
preceding clause (a) within six months after such agreement is entered into and
apply such Net Proceeds in accordance with the terms of such agreement or the
provisions of clause (a) above; provided that if such agreement terminates the
Borrower shall have until the earlier of (x) 90 days after the date of such
termination and (y) six months after the date of the Asset Sale resulting in
such Net Proceeds to effect such an application.

 

29



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release Date” means that date on which (a) all of the Existing 10% Notes shall
have been paid in full, (b) the Obligations under the Existing 10% Notes are no
longer secured by the Existing Security Interest and the Existing Intercreditor
Agreements shall have been terminated, (c) all commitments to lend pursuant to
the Existing 10% Notes shall have been terminated and (d) the Borrower shall
have delivered to the Administrative Agent lien searches showing (i) no Liens
securing obligations in excess of $5,000,000 in the aggregate in favor of any
“lien creditor” (as defined in the UCC), as certified to the Administrative
Agent by a Responsible Officer of the Company, other than those as may be
acceptable to the Administrative Agent and (ii) no Liens in favor of any other
Person, other than Permitted Liens; provided that, if the Existing XM Facilities
are then in full force and effect, both the Release Date and the “Release Date
thereunder shall occur on the same date.

“Required Lenders” means, at any time, Lenders holding in the aggregate more
than 50% of (i) the Commitments or (ii) if the Commitments have been terminated,
the outstanding Loans.

“Responsible Officer” of any Person shall mean any executive officer or
financial officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

“Restricted Investment” means any Investment other than a Permitted Investment.

“Restricted Payment” has the meaning assigned to such term in
Section 6.06(a)(4).

“Revolving Credit Facility Administrative Agent” has the meaning assigned to
such term in the definition of Revolving Credit Facility Agreement.

“Revolving Credit Facility Agreement” means that certain Credit Agreement dated
as of May 5, 2006, providing for a revolving credit facility, by and between the
Borrower, Holdings, the Revolving Credit Facility Lenders, JPMorgan Chase Bank,
N.A., as administrative agent (the “Revolving Credit Facility Administrative
Agent”), Credit Suisse Securities (USA) LLC, as syndication agent (the
“Revolving Credit Facility Syndication Agent”), Citicorp North America, Inc., as
documentation agent (the “Revolving Credit Facility Documentation Agent”), and
J.P. Morgan Securities Inc. and UBS Securities LLC, as joint bookrunners and
joint lead arrangers (the “Revolving Credit Facility Arrangers”).

“Revolving Credit Facility Arrangers” has the meaning assigned to such term in
the definition of Revolving Credit Facility Agreement.

“Revolving Credit Facility Documents” means, collectively, the Revolving Credit
Facility Agreement and each other agreement entered into pursuant to any of the
foregoing or contemplated thereby.

“Revolving Credit Facility Documentation Agent” has the meaning assigned to such
term in the definition of Revolving Credit Facility Agreement.

 

30



--------------------------------------------------------------------------------

“Revolving Credit Facility Lender” means each of the lenders who are party from
time to time to the Revolving Credit Facility Agreement.

“Revolving Credit Facility Obligations” means, collectively, all obligations of
every nature of Holdings, the Borrower and each Subsidiary of the Borrower that
is a guarantor pursuant to the terms of the Revolving Credit Facility Documents,
in each case from time to time owed to any agent or lender under the Revolving
Credit Facility Documents or any other Revolving Credit Facility Document,
whether for principal, interest, fees, expenses, indemnification, reimbursement
obligations or otherwise and all guarantees of any of the foregoing pursuant to
the Revolving Credit Facility Documents.

“Revolving Credit Facility Secured Parties” means, collectively, the Revolving
Credit Facility Administrative Agent, the Revolving Credit Facility Syndication
Agent, the Revolving Credit Facility Documentation Agent, the Revolving Credit
Facility Arrangers and the Revolving Credit Facility Lenders.

“Revolving Credit Facility Syndication Agent” has the meaning assigned to such
term in the definition of Revolving Credit Facility Agreement.

“Satellite Vendor Indebtedness” means Indebtedness of the Borrower to a
satellite or satellite launch vendor or Affiliate thereof consisting of or
otherwise financing the deferral of payments required to be made by the Borrower
to the vendor in respect of the construction, launch and/or insurance of all or
part of one or more satellites to be used in the Permitted Business but not
beyond the date on which the Borrower shall have legal title to such satellites
or the date of such satellite launches, as applicable.

“Second Lien Intercreditor Agreement” means the Second Lien Intercreditor
Agreement, dated as of May 5, 2006, as amended as of June 26, 2008, among the
Bank of New York, JPMorgan Chase Bank, N.A., the Borrower, Holdings, each
Subsidiary Guarantor and GM, in the form of Exhibit G.

“Secured Parties” means the Administrative Agent and each Lender.

“Security Documents” means the Guarantee and Collateral Agreement, the Foreign
Pledge Agreements and each of the security agreements and other instruments and
documents executed and delivered pursuant to any of the foregoing or pursuant to
Section 5.10.

“Senior Fixed Rate Notes” shall mean the $600,000,000 in aggregate principal
amount of unsecured senior fixed rate notes due 2014 issued by the Borrower
pursuant to the applicable Senior Notes Indenture.

“Senior Floating Rate Notes” means the $200,000,000 in aggregate principal
amount of unsecured senior floating rate notes due 2013 issued by the Borrower
pursuant to the applicable Senior Notes Indenture.

“Senior Notes Documents” shall mean, collectively, the Senior Notes Indentures
and the New Senior Notes and any other agreements entered into in connection
therewith.

 

31



--------------------------------------------------------------------------------

“Senior Notes Indentures” means (a) the Indenture dated as of May 1, 2006, made
by the Borrower, in favor of the trustee thereunder, pursuant to which the
Senior Floating Rate Notes were issued and (b) the Indenture dated as of May 1,
2006, made by the Borrower, in favor of the trustee thereunder, pursuant to
which the Senior Fixed Rate Notes were issued, in each case as may be amended,
restated, supplemented or otherwise modified from time to time.

“Senior Secured Debt” means at any date the difference between (a) Consolidated
Total Senior Debt on such date and (b) unsecured Indebtedness included in
Consolidated Total Senior Debt on such date.

“Senior Secured Leverage Ratio” means, with respect to Holdings and its
Subsidiaries on a consolidated basis on the last day of any fiscal quarter of
Holdings for the four quarter period ended as of such day, the ratio of
(a) Senior Secured Debt on such date to (b) Pre-Marketing Cash Flow for such
period.

“Senior Subordinated Note Documents” means the Borrower’s 7% Exchangeable Senior
Subordinated Notes due 2014 and any indenture, note purchase agreement or other
agreement pursuant to which such Notes are issued.

“SIRIUS” means Sirius Satellite Radio Inc.

“SIRIUS Credit Facility” shall mean that certain Credit Agreement, dated as of
June 20, 2007, among SIRIUS, the lenders from time to time party thereto and
Morgan Stanley Senior Funding, Inc., as administrative agent.

“SIRIUS Material Indebtedness” means Indebtedness (including “Hedging
Obligations”, (as defined in the SIRIUS Credit Facility)) of SIRIUS and its
Restricted Subsidiaries in an aggregate principal amount of $25,000,000 or more,
provided that, without regard to the amounts outstanding thereunder, if any, the
obligations of SIRIUS under the Loral Credit Agreement (as defined in the SIRIUS
Credit Facility) shall be deemed to constitute SIRIUS Material Indebtedness. For
purposes of determining SIRIUS Material Indebtedness, the “principal amount” of
the obligations of SIRIUS or any Restricted Subsidiary in respect of any
“Hedging Obligations” (as defined in the SIRIUS Credit Facility) at any time
shall be the aggregate amount (giving effect to any netting agreements) that
SIRIUS or such SIRIUS Restricted Subsidiary would be required to pay if such
“Hedging Obligations” (as defined in the SIRIUS Credit Facility) were terminated
at such time.

“Specified Agreement” means any Specified Hedging Agreement and any Specified
Cash Management Arrangement Agreement.

“Specified Cash Management Arrangement” means any arrangement for cash
management, clearing house, wire transfer, depository, treasury or investment
services in connection with any transfer or disbursement of funds through an
automated clearinghouse or on a same day or immediate or accelerated
availability basis (including all monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise of Holdings, the Borrower or any of its Subsidiaries arising out of
any cash management, clearing house, wire transfer, depository, treasury or
investment services) provided

 

32



--------------------------------------------------------------------------------

to Holdings, the Borrower or any of its Subsidiaries by a Qualified Counterparty
that has been designated by the Borrower (with the consent of the Administrative
Agent, which shall not unreasonably be withheld) as a Specified Cash Management
Arrangement. The designation of any such arrangement as a Specified Cash
Management Arrangement shall not create in favor of the Qualified Counterparty
that is a party thereto any rights in connection with the management,
enforcement or release of any Collateral.

“Specified Cash Management Arrangement Agreement” means any agreement or
document made, delivered or given in connection with any Specified Cash
Management Arrangement.

“Specified Hedging Agreement” means any interest rate Swap Agreement entered
into by the Borrower or any Loan Party and any Qualified Counterparty.

“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which such payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness, and shall not include any contingent obligations to repay,
redeem or repurchase any such interest or principal prior to the date originally
scheduled for the payment thereof.

“Subscriber” means a subscriber in good standing to the XM Radio Service that
has paid subscription fees for at least one month of such service and whose
subscription payments are not delinquent.

“Subsidiary” means, with respect to any specified Person:

(a) any corporation, association or other business entity of which more than 50%
of the total voting power of shares of Equity Interest entitled (without regard
to the occurrence of any contingency) to vote in the election of directors,
managers or trustees thereof is at the time owned or controlled, directly or
indirectly, by such Person or one or more of the other Subsidiaries of that
Person (or a combination thereof); and

(b) any partnership, trust or limited liability company (a) the sole general
partner or the managing general partner, or the sole manager or trustee, of
which is such Person or a Subsidiary of such Person or (b) the only general
partners or managing members of which are such Person or one or more
Subsidiaries of such Person (or a combination thereof).

“Subsidiary Loan Party” shall mean each Subsidiary of the Borrower that is at
any time a Material Subsidiary; provided that the FCC License Subsidiary shall
only be a Subsidiary Loan Party to the extent it is permitted to Guarantee the
Borrower Obligations under applicable law, rules or regulations, including rules
and regulations of the Federal Communications Commission.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any

 

33



--------------------------------------------------------------------------------

similar transaction or any combination of these transactions; provided that no
phantom stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or the Subsidiaries shall be a Swap Agreement.

“Syndication Period” means the period commencing on the date that is the later
of (a) three Business Days following the Closing Date and (b) the day that a
road show with respect to New Debt Securities shall have commenced, and, in each
case, ending on the date that is ten Business Days after the commencement of
such road show.

“Tax Sharing Agreement” means the Tax Sharing Agreement dated March 15, 2000
among Holdings, the Borrower and XM Radio Inc., as in effect on May 5, 2006.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including any interest, penalties and
additions thereto) imposed by any Governmental Authority.

“Term Loan Administrative Agent” has the meaning assigned to such term in the
definition of Term Loan Agreement.

“Term Loan Agreement” means that certain Credit Agreement dated as of June 26,
2008, providing for a term loan, by and between the Borrower, Holdings, the Term
Loan Lenders, UBS AG, Stamford Branch, as administrative agent (the “Term Loan
Administrative Agent”) and UBS Securities LLC, as sole bookrunner and sole lead
arranger (the “Term Loan Arranger”).

“Term Loan Arranger” has the meaning assigned to such term in the definition of
Term Loan Agreement.

“Term Loan Closing Date” means June 26, 2008.

“Term Loan Commitments” means, collectively, the commitments to extend revolving
loans made by the Term Loan Lenders and to issue letters of credit made by the
issuing bank pursuant to the Term Loan Agreement.

“Term Loan Documents” means, collectively, the Term Loan Agreement and each
other agreement entered into pursuant to any of the foregoing or contemplated
thereby.

“Term Loan Lender” means each of the lenders who are party from time to time to
the Term Loan Agreement.

“Term Loan Obligations” means, collectively, all obligations of every nature of
Holdings, the Borrower and each Subsidiary of the Borrower that is a guarantor
pursuant to the terms of the Term Loan Documents, in each case from time to time
owed to any agent or lender under the Term Loan Documents or any other Term Loan
Document, whether for principal, interest, fees, expenses, indemnification,
reimbursement obligations or otherwise and all guarantees of any of the
foregoing pursuant to the Term Loan Documents.

 

34



--------------------------------------------------------------------------------

“Term Loan Secured Parties” means, collectively, the Term Loan Administrative
Agent, the Term Loan Arranger and the Term Loan Lenders.

“Termination Date” means December 31, 2009.

“Total Assets” means the total assets as set forth on the most recent balance
sheet of the Borrower prepared in accordance with GAAP.

“Total Incremental Equity” means, at any date of determination, the sum of,
without duplication: (a) the aggregate cash proceeds received by the Borrower
since May 5, 2006 from the issuance or sale of Equity Interests of the Borrower
to Holdings (other than Disqualified Stock but including Equity Interests issued
upon the conversion of convertible Indebtedness or from the exercise of options,
warrants or rights to purchase Equity Interests of the Borrower other than
Disqualified Stock), or of contributions to the equity capital of the Borrower
by Holdings or the fair market value of the consideration (if other than cash)
from the issuance or sale of Equity Interests (other than Disqualified Stock) of
the Borrower to Holdings or of actual or deemed capital contributions to the
common equity capital of the Borrower by Holdings from the issuance of Equity
Interests of Holdings in exchange for the retirement of Pari Passu Indebtedness
of the Borrower since the Closing Date, to any Person other than a Subsidiary;
plus (b) an amount equal to the net reduction in Investments in any Person
(other than Permitted Investments) resulting from the payment in cash of
dividends, repayments of loans or advances or other transfers of assets, in each
case to the Borrower or any Material Subsidiary after the Closing Date from such
Person; provided, however, that the amount in the foregoing clause (b) shall not
exceed the amount of Investments previously made (and treated as a Restricted
Payment) by the Borrower or any Material Subsidiary in such Person and that
constitutes a Restricted Payment that has been deducted from Total Incremental
Equity pursuant to clause (c) below; minus (c) the aggregate amount of all
Restricted Payments declared or made on or after May 5, 2006.

“Transactions” means the execution, delivery and performance by the Borrower and
Holdings of this Agreement, the borrowing of Loans, the use of the proceeds
thereof, the execution, delivery and performance by Holdings and the Subsidiary
Loan Parties of the Guarantee and Collateral Agreement, the execution, delivery
and performance by the Borrower and Holdings of an amendment to the Revolving
Credit Facility Agreement, the execution, delivery and performance by the
Borrower and Holdings of an amendment to the Term Loan Agreement, and the grant
of security interests by the Loan Parties pursuant to the Security Documents.

“UCC” means the Uniform Commercial Code as in effect in the State of New York or
any other applicable jurisdiction.

“Voting Stock” of any Person as of any date means the Equity Interests of such
Person that is at the time entitled to vote in the election of the board of
directors of such Person.

 

35



--------------------------------------------------------------------------------

“Weighted Average Life to Maturity” means, when applied to any Indebtedness or
Disqualified Stock at any date, the number of years obtained by dividing:

(1) the sum of the products obtained by multiplying (a) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal (or liquidation preference, as applicable), including payment at
final maturity, in respect thereof, by (b) the number of years (calculated to
the nearest one-twelfth) that will elapse between such date and the making of
such payment; by

(2) the then outstanding principal amount (or liquidation preference) of such
Indebtedness (or Disqualified Stock, as applicable).

“Wholly Owned Subsidiary” of any specified Person means a Subsidiary of such
Person all of the outstanding Equity Interests or other ownership interests of
which (other than directors’ qualifying shares) shall at the time be owned by
such Person or by one or more Wholly Owned Subsidiaries of such Person and one
or more Wholly Owned Subsidiaries of such Person.

“Wholly Owned Subsidiary Guarantor” means a Wholly Owned Subsidiary of the
Borrower that Guarantees the Borrower Obligations pursuant to the Loan
Documents.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“XM-4 Sale and Leaseback Extension” means either (i) each extension, in
accordance with the terms of the Participation Agreement, by the Lessor (as
defined in the Participation Agreement), the Owner Participant (as defined in
the Participation Agreement), the holders of the Owner Trustee Notes and each
other applicable party in respect of the XM-4 Sale and Leaseback Transaction
consummated pursuant to the Participation Agreement of the date on which the
Borrower is required to make an XM-4 Sale and Leaseback Offer to Purchase or
Refinance as a result of any “Change of Control” or “SDARS License Event” (each
term under and as defined in the Participation Agreement) that occurs or will
occur in connection with the Merger and/or any Merger Related Event or (ii) each
declining, in accordance with the terms of the Participation Agreement, of an
XM-4 Sale and Leaseback Offer to Purchase or Refinance that occurs or will occur
in connection with the Merger and/or any Merger Related Event in exchange for a
commitment by the Borrower to make another such offer, for one or both of the
Beneficial Interest or the Owner Trustee Notes, at a later date.

“XM-4 Sale and Leaseback Offer to Purchase or Refinance” means the Offer to
Purchase or Refinance (as defined in the Participation Agreement) made by the
Borrower in connection with the Merger and/or any Merger Related Event pursuant
to the terms of Section 11.07 of the Participation Agreement.

“XM-4 Sale and Leaseback Repurchase Date” means the date on which the Borrower
and/or Holdings is required to purchase any or all of the Transponders (as
defined in the Participation Agreement) pursuant to the terms of the XM-4 Sale
and Leaseback Offer to Purchase or Refinance and in accordance with the terms of
the Participation Agreement and this Agreement.

 

36



--------------------------------------------------------------------------------

“XM-4 Sale and Leaseback Transaction” means a sale and leaseback transaction
(whether classified as an operating lease, a capital lease or otherwise, and
whether leased by Holdings, the Borrower or a Material Subsidiary) involving the
XM-4 Satellite Collateral (including a sale and leaseback of transponders on the
XM-4 Satellite, to the extent such transponders constitute XM-4 Satellite
Collateral, and grants of security interests in the remaining portions of the
XM-4 Satellite Collateral in favor of the buyer or lessor); provided that any
Indebtedness (the proceeds of which financed the purchase of the XM-4 Satellite
Collateral) of a lessor in an XM-4 Sale and Leaseback Transaction that is
assumed by Holdings, the Borrower or a Material Subsidiary following the
termination of the associated lease and acquisition or reacquisition of the
associated assets by Holdings, the Borrower or such Material Subsidiary (as
applicable) shall continue to constitute an XM-4 Sale and Leaseback Transaction
following such assumption and acquisition or reacquisition as long as the Liens
securing such Indebtedness do not spread to cover any other assets other than
those that were subjected to such Liens pursuant to the XM-4 Sale and Leaseback
Transaction immediately prior to such assumption and acquisition or
reacquisition.

“XM-4 Sale and Leaseback Waiver” means either (i) the waiver, in accordance with
the terms of the Participation Agreement, by the Lessor (as defined in the
Participation Agreement), the Owner Participant (as defined in the Participation
Agreement), the holders of the Owner Trustee Notes and each other applicable
party in respect of the XM-4 Sale and Leaseback Transaction consummated pursuant
to the Participation Agreement of any “Change of Control” or “SDARS License
Event” (each term under and as defined in the Participation Agreement) or
(ii) the declining, in accordance with the terms of the Participation Agreement,
of an XM-4 Sale and Leaseback Offer to Purchase or Refinance, in each case that
occurs or will occur in connection with the Merger and/or any Merger Related
Event and the consequences of such “Change of Control” or “SDARS License Event”
(including, for purposes of clause (i) above, the requirement that the Borrower
make an XM-4 Sale and Leaseback Offer to Purchase or Refinance).

“XM-4 Sale and Leaseback Waiver Date” means the date on which the XM-4 Sale and
Leaseback Waiver shall be effective in accordance with its terms.

“XM-4 Satellite” means the satellite known as XM-4 and owned by either Holdings
or the Borrower.

“XM-4 Satellite Collateral” means the XM-4 Satellite and the Ancillary XM-4
Satellite Collateral. For the avoidance of doubt, Indivisible Ancillary XM-4
Satellite Collateral shall not constitute XM-4 Satellite Collateral.

“XM-5 Satellite” means the satellite known as XM-5 and currently under
construction pursuant to a contract among Holdings and the satellite vendor
party thereto.

“XM Escrow Merger” means the merger of XM Escrow LLC, a newly formed,
wholly-owned subsidiary of Holdings, with and into the Borrower, with the
Borrower as the surviving corporation.

 

37



--------------------------------------------------------------------------------

“XM Escrow Senior Notes” means the up to $1.0 billion in aggregate principal
amount of senior unsecured notes issued by XM Escrow LLC.

“XM Escrow Senior Notes Indenture” means the indenture made by XM Escrow LLC in
favor of the trustee thereunder pursuant to which the XM Escrow Senior Notes
will be issued.

“XM Radio Service” means digital radio programming transmitted by satellites and
terrestrial repeating stations to vehicle, home and portable radios in the
United States.

“XM-SIRIUS Merger” means (a) a merger or consolidation of Holdings with or into
SIRIUS or a merger or consolidation of Holdings with or into SIRIUS or (b) any
assignment, transfer, conveyance or other disposition of all or substantially
all of the properties or assets of Holdings to SIRIUS or of SIRIUS to Holdings.

SECTION 1.02 [Reserved]

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

 

38



--------------------------------------------------------------------------------

ARTICLE II.

The Credits

SECTION 2.01 Loan Commitments. Subject to the terms and conditions hereof, each
Lender severally agrees to make, (i) on the Closing Date, a term loan (each, an
“Initial Term Loan”, and collectively, the “Initial Term Loans”) to the Borrower
and (ii) once, at any time thereafter on or prior to December 31, 2009, an
additional term loan (each, an “Additional Term Loan”, and collectively, the
“Additional Term Loans”, and, together with the Term Loans, the “Loans”), in
each case in an amount such that the sum of the Initial Term Loans and
Additional Term Loans of each Lender does not exceed such Lender’s Commitment.

Any amount borrowed under this Section 2.01 and subsequently repaid or prepaid
(pursuant to Section 2.10 or otherwise) may not be reborrowed, except that the
Borrower may repay in whole or part the Initial Loans and subsequently reborrow
an amount equal to the aggregate principal amount of the Initial Term Loans so
repaid, provided that the Borrower only shall be allowed to repay and reborrow
the Initial Term Loans once during this Agreement. All amounts owed hereunder
with respect to the Loans shall be paid in full no later than the Maturity Date.

SECTION 2.02 [Reserved].

SECTION 2.03 Request for Borrowing. To request a Loan, the Borrower shall notify
the Administrative Agent of such request by telephone not later than 10:30 a.m.,
New York City Time, three Business Days prior to the date on which such Loan is
requested to be made. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information:

(i) the aggregate principal amount of the Loans to be made (the aggregate amount
of which shall not be less than $[5,000,000], and shall not exceed (i) in the
case of Term Loans, the Commitments and (ii) in the case of Additional Term
Loans, the Available Commitments);

(ii) the date on which such Loans are to be made available by the Lenders, which
date shall be a Business Day; and

(iii) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan.

SECTION 2.04 [Reserved].

SECTION 2.05 [Reserved].

 

39



--------------------------------------------------------------------------------

SECTION 2.06 Funding of Loans. (a) Each Lender shall make each Loan to be made
by it hereunder on the date specified in each Borrowing Request by wire transfer
of immediately available funds by 12:00 noon, New York City time, to the account
of the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
an account of the Borrower maintained with a bank in New York City and
designated by the Borrower in the applicable Borrowing Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the date on which a Loan is to be made available to the Borrower that
such Lender shall not make available to the Administrative Agent such Lender’s
share of the Loans, the Administrative Agent may assume that such Lender has
made such share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the Loans available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to the Loans. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan.

SECTION 2.07 [Reserved]

SECTION 2.08 [Reserved]

SECTION 2.09 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan on the Maturity Date.

(b) The Administrative Agent shall maintain a Register in accordance with
Section 9.04(b)(iv).

(c) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent (it being understood and agreed that any
such note shall have an “OID legend”). Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein.

SECTION 2.10 Prepayment of Loans; Termination of Available Commitments. (a) The
Borrower shall have the right at any time and from time to time to prepay any
Loan in whole or in part, subject to prior notice in accordance with paragraph
(b) of this Section.

 

40



--------------------------------------------------------------------------------

(b) The Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy) of any prepayment not later than 11:00 a.m., New York City time,
one Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Loan or portion thereof to be prepaid; provided that a notice of prepayment
of the Loans delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Promptly
following receipt of any such notice relating to a prepayment of Loans, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Loan pursuant to Section 2.10(a) shall be in an amount
that is an integral multiple of $1,000,000 and not less than $5,000,000. Each
prepayment shall be applied ratably to the Lenders in accordance with their
respective Loans. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.12.

(c) If, at any time, the aggregate amount of Excess Proceeds of the Borrower and
its Subsidiaries shall exceed $10,000,000, the Borrower shall apply any such
Excess Proceeds not required to be applied to the prepayment of outstanding
loans under the Existing XM Facilities (whether as a result of a termination or
amendment of such Existing XM Facilities, waiver by such lenders or any other
reason) to the prepayment of the Loans.

(d) If, at any time, a Change in Control shall have occurred, the Borrower
shall, within one Business Day thereof, make an offer (the “Change in Control
Offer”) to prepay the Loans of all accepting Lenders on that date that is 10
Business Days after the making of such Change in Control Offer. The Loans of all
Lenders that have so accepted such offer shall be prepaid on such tenth Business
Day.

SECTION 2.11 Commitment Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each Lender (in each case pro rata according to the
respective Available Commitments of all such Lenders), a commitment fee (the
“Commitment Fee”) for each day from the date hereof to the earlier of
(i) December 31, 2009, (ii) the date on which the Additional Term Loans, if any,
are made available to the Borrower in accordance with Section 2.01, and
(iii) the date on which the Available Commitments are terminated in accordance
with Section 9.18(b). Each Commitment Fee shall be payable (x) quarterly in
arrears on each Payment Date and (y) on the earliest of (i) December 31, 2009,
(ii) the date on which the Additional Term Loans, if any, are made available to
the Borrower in accordance with Section 2.01 (for the period ended on such date
for which no payment has been received pursuant to clause above), and (iii) the
date on which the Available Commitments are terminated in accordance with
Section 9.18(b), and shall be computed for each day during such period at a rate
per annum equal to 2.00%.

SECTION 2.12 Interest. (a) The Loans shall bear interest at 15%.

(b) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to 2.00% plus the rate otherwise applicable to such Loan as provided
in the preceding paragraph of this Section.

 

41



--------------------------------------------------------------------------------

(c) Accrued interest on each Loan shall be payable in arrears on each Payment
Date for such Loan and on the Maturity Date; provided that interest accrued
pursuant to paragraph (b) of this Section shall be payable on demand.

(d) All interest hereunder shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).

SECTION 2.13 [Reserved]

SECTION 2.14 [Reserved]

SECTION 2.15 [Reserved]

SECTION 2.16 Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder shall be made free and clear of and without deduction
for any Taxes; provided that if the Borrower shall be required by applicable law
to deduct any Taxes from such payments, then (i) in the case of Indemnified
Taxes (including Other Taxes), the sum payable shall be increased as necessary
so that after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions
and (iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent and each Lender,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes (including Other Taxes) paid by the Administrative Agent or
such Lender, as the case may be, on or with respect to any payment by or on
account of any obligation of the Borrower hereunder (including such Taxes
imposed or asserted on or attributable to amounts payable under this Section)
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority; provided that the Borrower
shall not be obligated to make payment to the Administrative Agent or such
Lender pursuant to this Section in respect of penalties or interest attributable
to any Indemnified Taxes if (i) written demand therefor has not been made by the
Administrative Agent or such Lender within 90 days from the date on which the
Administrative Agent or such Lender knew of the imposition of Indemnified Taxes
by the relevant Governmental Authority, or (ii) such penalties or interest are
attributable to the gross negligence or willful misconduct of the Administrative
Agent or such Lender. After the Administrative Agent or such Lender learns of
the imposition of Indemnified Taxes, the Administrative Agent or such Lender, as
the case may be, will act in good faith to promptly

 

42



--------------------------------------------------------------------------------

notify the Borrower of its obligations hereunder. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes (including
Other Taxes) by the Borrower to a Governmental Authority and in any event within
30 days of any such payment being made, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Each Foreign Lender shall, to the extent it may lawfully do so, deliver to
the Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of Borrower or the Administrative Agent, but only if such Foreign Lender
is legally entitled to do so), whichever of the following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party;

(ii) duly completed copies of Internal Revenue Service Form W-8ECI; or

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate, in
substantially the form of Exhibit I, or any other form approved by the
Administrative Agent, to the effect that such Foreign Lender is not (A) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of the Code,
or (C) a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code and (y) duly completed copies of Internal Revenue Service Form W-8BEN.

(f) Each Foreign Lender agrees to promptly notify the Administrative Agent and
the Borrower of any change in circumstances which would modify or render invalid
any claimed exemption or reduction or any certification previously provided to
the Administrative Agent or the Borrower.

(g) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Indemnified Taxes (including Other Taxes)
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.16, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.16 with
respect to the Indemnified Taxes or Other Taxes giving rise to such refund), net
of all out-of-pocket expenses of the Administrative Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such

 

43



--------------------------------------------------------------------------------

refund); provided, that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person. Notwithstanding anything to the contrary, in no
event will any Lender be required to pay any amount to the Borrower, the payment
of which would place such Lender in a less favorable net after-tax position than
such Lender would have been in if the additional amounts giving rise to such
refund of any Indemnified Taxes or Other Taxes had never been paid.

SECTION 2.17 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees, or of amounts payable under
Section 2.16, or otherwise) prior to 2:00 p.m., New York City time, on the date
when due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent to an account specified by the
Administrative Agent from time to time, except that payments pursuant to
Sections 2.16 and 9.03 shall be made directly to the Persons entitled thereto.
The Administrative Agent shall distribute any such payments received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in U.S. dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any

 

44



--------------------------------------------------------------------------------

payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant, other than to the Borrower or any Subsidiary thereof (as to
which the provisions of this paragraph shall apply). The Borrower consents to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(b), 2.17(d) or 9.03(c), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.

SECTION 2.18 Mitigation Obligations; Replacement of Lenders. (a) If the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.16 in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) If the Borrower is required to pay any additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.16, or if any Lender defaults in its obligation to fund Loans
hereunder, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be

 

45



--------------------------------------------------------------------------------

withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) such assignment will result in a
reduction in such compensation or payments. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.

ARTICLE III.

Representations and Warranties

The Borrower and Holdings each represents and warrants to the Lenders that:

SECTION 3.01 Organization; Powers. Each of Holdings, the Borrower and its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

SECTION 3.02 Authorization; Enforceability. The Transactions are within the
corporate or other organizational powers of each of Holdings, the Borrower and
its Subsidiaries, and have been duly authorized by all necessary corporate or
other organizational and, if required, stockholder action. Each of this
Agreement and the other Loan Documents has been duly executed and delivered by
each of the Loan Parties party thereto and constitutes a legal, valid and
binding obligation of each such Loan Party, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate (i) any applicable law or
regulation or any order of any Governmental Authority except where such
violation, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect or (ii) the charter, by-laws or other
Organizational Documents of Holdings, the Borrower or any of its Subsidiaries,
(c) will not violate or result in a default under any indenture, agreement or
other instrument binding upon Holdings, the Borrower or any of its Subsidiaries
or any of their assets, or give rise to a right thereunder to require any
payment to be made by Holdings, the Borrower or any of its Subsidiaries except
where such violation or default, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, and (d) will not
result in the creation or imposition of any Lien on any asset of Holdings, the
Borrower or any of its Subsidiaries (other than the Liens granted pursuant to
the Loan Documents).

 

46



--------------------------------------------------------------------------------

SECTION 3.04 Financial Condition; No Material Adverse Change. (a) The unaudited
pro forma consolidated balance sheet of Holdings and its consolidated
Subsidiaries as at December 31, 2008 (including the notes thereto) (the “Pro
Forma Balance Sheet”), copies of which have heretofore been furnished to the
Administrative Agent, has been prepared giving effect (as if such events had
occurred on such date) to (i) the Loans to be made on the Closing Date and the
use of proceeds thereof and any other Indebtedness to be issued on the Closing
Date, and (ii) the payment of fees and expenses in connection with the
foregoing. The Pro Forma Balance Sheet has been prepared based on the best
information available to Holdings and the Borrower as of the date of delivery
thereof, and presents fairly in all material respects on a pro forma basis the
estimated financial position of Holdings, the Borrower and its consolidated
Subsidiaries as at December 31, 2008, assuming that the events specified in the
preceding sentence had actually occurred at such date.

(b) The audited consolidated balance sheets of Holdings and its consolidated
Subsidiaries as at December 31, 2005, December 31, 2006 and December 31, 2007,
and the related consolidated statements of income and of cash flows for the
fiscal years ended on such dates, reported on by and accompanied by an
unqualified report from KPMG LLP, present fairly in all material respects the
consolidated financial condition of Holdings and its consolidated Subsidiaries
as at such date, and the consolidated results of its operations and its
consolidated cash flows for the respective fiscal years then ended. The
unaudited consolidated balance sheet of Holdings and its consolidated
Subsidiaries as at September 30, 2008 and the related unaudited consolidated
statements of income and cash flows for the quarter ended on such date, present
fairly in all material respects the consolidated financial condition of the
Borrower and its consolidated Subsidiaries as at such date, and the consolidated
results of its operations and its consolidated cash flows for the quarter then
ended. All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein). None of Holdings, the Borrower or any of
its Subsidiaries has any material Guarantees, contingent liabilities and
liabilities for taxes, or any long-term leases or unusual forward or long-term
commitments, including any interest rate or foreign currency swap or exchange
transaction or other obligation in respect of derivatives, that are not
reflected in the most recent financial statements referred to in this paragraph.
During the period from December 31, 2007 to and including the date hereof there
has been no disposition by any of Holdings, the Borrower or any of its
Subsidiaries of any material part of its business or property.

(c) Since December 31, 2007, there has been no material adverse change in the
business, assets, properties, liabilities (actual and contingent), operations or
financial condition of Holdings, the Borrower and its Subsidiaries, taken as a
whole (other than (i) as shall have been disclosed in Holdings’ and the
Borrowers’ public filings with the Securities and Exchange Commission or (ii) as
otherwise disclosed to the Lenders in writing, in each case prior to the Closing
Date).

SECTION 3.05 Litigation. (a) As of the Closing Date, all significant claims,
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of Holdings or the Borrower,
threatened against or affecting Holdings, the Borrower or any of its
Subsidiaries are set forth on Schedule 3.05 hereto.

 

47



--------------------------------------------------------------------------------

(b) Notwithstanding anything set forth in Section 3.05(a) or Schedule 3.05,
there are no material claims, actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of
Holdings or the Borrower, threatened against or affecting Holdings, the Borrower
or any of its Subsidiaries (i) as to which there is a reasonable possibility of
an adverse determination that could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions.

(c) Since the date of this Agreement, there has been no change in the status of
the matters set forth on Schedule 3.05 that, individually or in the aggregate,
has resulted in, or could reasonably be expected, individually or in the
aggregate, to result in, a Material Adverse Effect.

SECTION 3.06 Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

SECTION 3.07 Investment Company Status. Neither Holdings, the Borrower nor any
of its Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

SECTION 3.08 Taxes. Each of Holdings, the Borrower and its Subsidiaries has
(a) timely filed or caused to be filed all Tax returns and reports required to
have been filed and all such Tax returns and reports are true and correct in all
material respects, and (b) has paid or caused to be paid all material Taxes
required to have been paid by it and all material assessments received by it,
except Taxes that are being contested in good faith by appropriate proceedings
and for which the Borrower or such Subsidiary, as applicable, has set aside on
its books adequate reserves in accordance with GAAP. Each of Holdings, the
Borrower and its Subsidiaries has set aside on its books adequate reserves in
accordance with GAAP for all Taxes not yet due and payable. Each of Holdings,
the Borrower and its Subsidiaries is unaware of any proposed or pending tax
assessments, deficiencies or audits that could be reasonably expected to,
individually or in the aggregate, result in a Material Adverse Effect.

SECTION 3.09 ERISA. Borrower and each of its ERISA Affiliates are in material
compliance with all applicable provisions and requirements of ERISA and the Code
and the regulations and published interpretations thereunder with respect to
each Plan, and have performed all their obligations under each Plan. Each Plan
which is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the Internal Revenue Service indicating that
such Plan is so qualified and nothing has occurred subsequent to the issuance of
such determination letter which would cause such Plan to lose its qualified
status. No liability to the PBGC (other than required premium payments), the
Internal Revenue Service, any Plan or any trust established under Title IV of
ERISA has been or is expected to be incurred by Borrower or any ERISA
Affiliates. No ERISA Event has occurred or is reasonably expected to occur. The
present value of all accumulated benefit obligations under each Plan (based on
the

 

48



--------------------------------------------------------------------------------

assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $25,000,000 the fair market value
of the assets of such Plan, and the present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $25,000,000 the fair market value of the assets of all such underfunded
Plans. As of the most recent valuation date for each Multiemployer Plan for
which the actuarial report is available, the potential liability of Borrower and
each of its ERISA Affiliates for a complete withdrawal from such Multiemployer
Plan (within the meaning of Section 4203 of ERISA), when aggregated with such
potential liability for a complete withdrawal from all Multiemployer Plans,
based on information available pursuant to Section 4221(e) of ERISA is
$25,000,000. Borrower and each of its ERISA Affiliates have complied with the
requirements of Section 515 of ERISA with respect to each Multiemployer Plan and
are not in material “default” (as defined in Section 4219(c)(5) of ERISA) with
respect to payments to a Multiemployer Plan. No such Multiemployer Plan is in
reorganization or insolvent.

SECTION 3.10 Federal Reserve Regulations. (a) None of Holdings, the Borrower or
any of the Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying Margin Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that violates the Margin
Regulations.

SECTION 3.11 Title to Properties; Possession Under Leases. (a) Each of Holdings,
the Borrower and its Subsidiaries has good and valid record fee simple title to
(in the case of owned real property), or good title to or valid leasehold
interests in, or easements or other limited property interests in, or has a
license to use, all its real and personal property and assets material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties and assets for their intended purposes. All such properties and
assets are free and clear of Liens, other than (in the case of any such
properties or assets other than Equity Interests) Permitted Liens and (in the
case of Equity Interests) Liens referenced in clauses (a), (b), (f) and (g) of
the definition of “Permitted Liens”.

(b) Each of Holdings, the Borrower and its Subsidiaries has complied with all
obligations under all leases to which it is a party, except where the failure to
comply could not reasonably be expected to have a Material Adverse Effect, and
all such leases are in full force and effect, except leases in respect of which
the failure to be in full force and effect could not reasonably be expected to
have a Material Adverse Effect. Each of Holdings, the Borrower and each of its
Subsidiaries enjoys peaceful and undisturbed possession under all such leases,
other than leases in respect of which the failure to enjoy peaceful and
undisturbed possession could not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

 

49



--------------------------------------------------------------------------------

(c) Each of Holdings, the Borrower and its Subsidiaries (i) owns or has a
license to use, on terms not materially adverse to it, all Intellectual Property
and rights with respect thereto necessary for the present conduct of its
business, without any conflict (of which the Borrower has been notified in
writing) with the rights of others, and free from any burdensome restrictions on
the present conduct of its business, except where the failure to own or have a
license to use could not reasonably be expected to have a Material Adverse
Effect and (ii) has taken commercially reasonable steps, consistent with
industry standards, to maintain and protect its Intellectual Property, except
where the failure to maintain and protect any such Intellectual Property could
not reasonably be expected to have a Material Adverse Effect. Neither Holdings,
the Borrower nor any of its Subsidiaries is infringing upon, misappropriating,
diluting or otherwise violating the Intellectual Property rights of any other
Person, except where any such infringement, misappropriation, dilution, or
violation could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, and there is no pending or threatened
claim or litigation against any of Holdings, the Borrower or its Subsidiaries
alleging any such infringement, misappropriation, dilution or other violation.
With respect to each item of Intellectual Property, each of Holdings, the
Borrower and its Subsidiaries (i) has the right to use and possesses all right,
title and interest in and to such Intellectual Property free and clear of any
Liens, licenses or other restrictions, other than Permitted Liens, and (ii) has
performed all acts (including making all necessary recordations and filings) and
has paid all required fees and taxes to maintain such Intellectual Property in
full force and effect and to protect and maintain its interest therein, except
where the failure to maintain or have the right to use any such Intellectual
Property could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

SECTION 3.12 Subsidiaries. Schedule 3.12 sets forth as of the Closing Date the
name and jurisdiction of incorporation, formation or organization of each
Subsidiary of the Borrower and, as to each such Subsidiary, the percentage of
each class of Equity Interests owned by the Borrower or by any such Subsidiary.

SECTION 3.13 Disclosure. Each of Holdings and the Borrower has disclosed to the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries is subject, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
None of the reports, financial statements, certificates or other information
furnished by or on behalf of Holdings or the Borrower to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading in any material
respect; provided that, with respect to projected financial information, each of
Holdings and the Borrower represents only that such information was prepared in
good faith based upon assumptions believed by it to be reasonable at the time
such projections were prepared.

SECTION 3.14 Environmental Matters. (a) Except as to matters that could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect (i) no written notice, request for information, order, complaint
or penalty has been received by Holdings, the Borrower or any of its
Subsidiaries, and there are no judicial, administrative or other actions, suits
or proceedings pending or threatened which allege a violation of any

 

50



--------------------------------------------------------------------------------

Environmental Laws or any other Environmental Liability, in each case relating
to Holdings, the Borrower or any of its Subsidiaries, (ii) each of Holdings, the
Borrower and its Subsidiaries has all environmental permits necessary for its
operations to comply with all applicable Environmental Laws and is, and during
the term of all applicable statutes of limitation, has been, in compliance with
the terms of such permits and with all other applicable Environmental Laws,
(iii) no Hazardous Material is located at any property currently or, to the
knowledge of Holdings, the Borrower or any of its Subsidiaries, formerly owned,
operated or leased by Holdings, the Borrower or any of its Subsidiaries that
would reasonably be expected to give rise to any cost, liability or obligation
of Holdings, the Borrower or any of its Subsidiaries under any Environmental
Laws, and no Hazardous Material has been generated, owned or controlled by
Holdings, the Borrower or any of its Subsidiaries and transported to or released
at any location in a manner that could reasonably be expected to cause Holdings,
the Borrower or any of its Subsidiaries to incur any Environmental Liability,
and (iv) there are no acquisition or other agreements pursuant to which
Holdings, the Borrower or any of its Subsidiaries has expressly assumed or
undertaken responsibility for any Environmental Liability.

(b) Except as set forth on Schedule 3.14 and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither Holdings, the Borrower nor any
of its Subsidiaries (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the matters set forth on Schedule 3.14 that, individually or in the aggregate,
has resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

SECTION 3.15 Security Documents. (a) Upon execution, the Security Documents will
be effective to create in favor of the Administrative Agent, for the benefit of
the Secured Parties, a legal, valid, enforceable and perfected second priority
security interest in the Collateral described therein and proceeds thereof to
the extent intended to be created thereby.

(b) [Reserved]

(c) The Administrative Agent, for the benefit of the Secured Parties, shall have
a fully perfected second priority Lien on, and security interest in, all right,
title and interest of the Loan Parties thereunder in the domestic Intellectual
Property (to the extent contemplated to be created thereby), in each case prior
and superior in right to any other person other than the Existing Secured
Parties (it being understood that subsequent recordings in the United States
Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a lien on registered trademarks and patents, trademark and
patent applications and registered copyrights acquired by the grantors after the
Closing Date to the extent perfection is not governed by the UCC) except Liens
permitted by Section 6.02 and Liens having priority by operation of law.

 

51



--------------------------------------------------------------------------------

(d) Each Foreign Pledge Agreement shall be effective to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable second priority security interest in the Collateral described
therein and proceeds thereof. In the case of the Pledged Collateral described in
a Foreign Pledge Agreement, when certificates representing such Pledged
Collateral are delivered to the Administrative Agent in accordance with such
Foreign Pledge Agreement, the Administrative Agent, for the benefit of the
Secured Parties, shall have a fully perfected second priority Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds thereof, as security for the Borrower Obligations
and the Guarantees thereof, in each case prior and superior in right to any
other person (it being understood and agreed, for the avoidance of doubt, that
no such Collateral shall be delivered to the Administrative Agent so long as it
is required to be delivered to the First Lien Collateral Agent).

SECTION 3.16 Solvency. (a) Immediately after giving effect to the Transactions
on the Closing Date, (i) the fair value of the assets of each Loan Party, at a
fair valuation, exceeded the debts and liabilities, direct, subordinated,
contingent or otherwise, of such Loan Party; (ii) the present fair saleable
value of the property of each Loan Party was greater than the amount that will
be required to pay the probable liability of such Loan Party, on its debts and
other liabilities, direct, subordinated, contingent or otherwise, as such debts
and other liabilities become absolute and matured; (iii) each Loan Party will be
able to pay its debts and liabilities, direct, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and
(iv) no Loan Party will have unreasonably small capital with which to conduct
the business in which it is engaged as such business is now conducted and is
proposed to be conducted following the Closing Date.

(b) No Loan Party intends to, and no Loan Party believes that it will, incur
debts beyond its ability to pay such debts as they mature, taking into account
the timing and amounts of cash to be received by it and the timing and amounts
of cash to be payable on or in respect of its Indebtedness.

SECTION 3.17 Senior Subordinated Notes. The Credit Agreement Obligations are
“Senior Indebtedness” and “Designated Senior Indebtedness” within the meaning of
the Senior Subordinated Note Documents.

ARTICLE IV.

Conditions

SECTION 4.01 Closing Date. The obligations of the Lenders to make Loans on the
Closing Date shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement and the other Loan
Documents, in each case, signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy or other
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement.

 

52



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Closing
Date) of (i) Simpson Thacher & Bartlett LLP, counsel for the Borrower, in form
and substance reasonably satisfactory to the Administrative Agent, and
(ii) other special counsel reasonably satisfactory to the Administrative Agent,
in each case, covering such other matters relating to the Borrower, this
Agreement or the Transactions as the Required Lenders shall reasonably request.
The Borrower hereby requests such counsel to deliver such opinion.

(c) The Administrative Agent shall have received (i) sufficient copies of each
Organizational Document executed and delivered by each Loan Party, as
applicable, and, to the extent applicable, (A) certified as of the Closing Date
by such Loan Party’s secretary or assistant secretary as being true and complete
copies as in effect on the Closing Date without modification or amendment and
(B) certified as of the Closing Date or a recent date prior thereto by the
appropriate governmental official; (ii) signature and incumbency certificates of
the officers of each Loan Party executing the Loan Documents to which such Loan
Party is a party; (iii) resolutions of the board of directors or similar
governing body of each Loan Party approving and authorizing the execution,
delivery and performance of this Agreement and the other Loan Documents to which
such Loan Party is a party, certified as of the Closing Date by its secretary or
an assistant secretary as being in full force and effect without modification or
amendment; (iv) a certificate of the secretary or assistant secretary of each
Loan Party as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such person, threatening
the existence of such Loan Party; (v) a good standing certificate from the
applicable Governmental Authority of each Loan Party’s jurisdiction of
incorporation, organization or formation, dated a recent date prior to the
Closing Date; and (vi) a certificate of another officer of each Loan Party as to
the incumbency and specimen signature of the secretary or assistant secretary
executing any certificate with respect to such Loan Party pursuant to this
clause (c).

(d) The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

(e) The elements of the Collateral and Guarantee Requirement required to be
satisfied on the Closing Date shall have been satisfied and the Administrative
Agent shall have received a completed Perfection Certificate dated the Closing
Date and signed by a Responsible Officer of each Loan Party, together with all
attachments contemplated thereby, and the results of a search of the Uniform
Commercial Code (or equivalent) filings made with respect to the Loan Parties in
the jurisdictions contemplated by the Perfection Certificate and copies of the
financing statements (or similar documents) disclosed by such search and
evidence reasonably satisfactory to the Administrative Agent that the Liens
indicated by such financing statements (or similar documents) are permitted by
Section 6.02 or have been released.

 

53



--------------------------------------------------------------------------------

(f) [Reserved]

(g) [Reserved]

(h) The Lenders shall have received a solvency certificate substantially in the
form of Exhibit D and signed by the Chief Financial Officer of Holdings and the
Borrower confirming the solvency of Holdings and the Borrower after giving
effect to the Transactions.

(i) [Reserved].

(j) All material third party approvals necessary in connection with the
Transactions and the continuing operations of the Borrower and its Subsidiaries
shall have been obtained and shall be in full force and effect.

(k) The Administrative Agent shall have received all fees payable thereto or to
any Lender on or prior to the Closing Date and, to the extent invoiced, all
other amounts due and payable pursuant to the Loan Documents on or prior to the
Closing Date, including, to the extent invoiced, reimbursement or payment of all
reasonable out-of-pocket expenses (including reasonable fees, charges and
disbursements of Baker Botts L.L.P. and any local counsel) required to be
reimbursed or paid by the Loan Parties hereunder or under any other Loan
Document.

(l) [Reserved]

(m) [Reserved]

(n) On the Closing Date, the Borrower shall have delivered to the Administrative
Agent complete, correct and executed copies of (x) an amendment to the Term Loan
Agreement and (y) an amendment to the Revolving Credit Facility Agreement, in
each case, in form and substance reasonably satisfactory to the Administrative
Agent.

(o) On the Closing Date, the amendment to the Term Loan Agreement and the
amendment to the Revolving Credit Facility Agreement shall have become effective
in accordance with their respective terms and conditions.

(p) [Reserved].

(q) The Administrative Agent and the Lenders shall have received all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.

(r) [Reserved.]

 

54



--------------------------------------------------------------------------------

(s) On the Closing Date, the Administrative Agent shall have received reasonably
satisfactory evidence that the Existing 10% Notes and the remaining 10%
Convertible Senior Notes due 2009 will be repaid or refinanced, in each case, on
terms and conditions reasonably satisfactory to the Administrative Agent, on or
prior to the maturity thereof.

(t) On the Closing Date, the Borrower shall have issued the “Series B-1
Preferred Stock” and the “Series B-2 Preferred Stock” (in each case as defined
in the Investment Agreement) pursuant to the Investment Agreement.

(u) On the Closing Date, the Administrative Agent shall have received the
audited consolidated sheets of Holdings and its consolidated subsidiaries as at
December 31, 2008, and the related consolidated financial statement shall be
accompanied by an opinion of KPMG LLP without a “going concern” or like
qualification or exception, provided that this clause (u) shall be deemed
satisfied if the lenders under the SIRIUS Credit Facility waive the similar
requirement under Section 5.01 of the SIRIUS Credit Facility.

SECTION 4.02 Each Credit Event. The obligation of each Lender to make Loans in
connection with each borrowing is subject to the satisfaction of the following
conditions:

(a) The representations and warranties set forth in this Agreement and the other
Loan Documents shall be true and correct in all material respects on and as of
the date of such conversion or continuation, as applicable (unless stated to
relate solely to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date).

(b) At the time of and immediately after giving effect to such conversion or
continuation, as applicable, no Default shall have occurred and be continuing.

(c) No “Event of Default” (as defined in the SIRIUS Credit Facility) shall exist
and continue.

ARTICLE V.

Affirmative Covenants

Until the principal of and interest on each Loan and all fees and other amounts
payable hereunder shall have been paid in full, the Borrower covenants and
agrees with the Lenders that:

SECTION 5.01 Financial Statements; and Other Information. The Borrower shall
furnish to the Administrative Agent (for distribution to the Lenders):

(a) within 90 days after the end of each fiscal year of Holdings, Holdings’
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by KPMG LLP or other independent public accountants of
recognized national standing (without a

 

55



--------------------------------------------------------------------------------

“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit for each fiscal year of Holdings
ending on or after December 31, 2009) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied (it being understood that the delivery by the Borrower of Annual Reports
on Form 10-K of Holdings and its consolidated Subsidiaries shall satisfy the
requirements of this Section 5.01(a) to the extent such Annual Reports include
the information and otherwise satisfy the requirements specified herein);

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of Holdings, Holdings’ unaudited consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes (it being
understood that the delivery by the Borrower of Quarterly Reports on Form 10-Q
of Holdings and its consolidated Subsidiaries shall satisfy the requirements of
this Section 5.01(b) to the extent such Quarterly Reports include the
information and otherwise satisfy the requirements specified herein);

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating the
Senior Secured Leverage Ratio and (iii) stating whether any change in GAAP or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;

(d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

(e) concurrently with the delivery of financial statements under clause
(a) above, a consolidated budget for the fiscal year following that to which
such financial statements relate as presented to the Board of Directors which
shall include, with respect to the Borrower and its Subsidiaries, ending total
subscribers, gross and net subscriber additions by type, churn by plan, total
revenue, subscription revenue, subscription average revenue per unit (ARPU),
gross margin, subscription margin, research and

 

56



--------------------------------------------------------------------------------

development expenses, programming expenses, advertising and marketing expenses,
subscriber acquisition costs, cost per gross and net add, EBITDA (as calculated
in the consolidated budget presented to the Board of Directors), deferred
subscription revenue balance, Indebtedness, cash and capital expenditures;

(f) promptly after the same are sent, copies of all financial statements and
reports that SIRIUS or any of its Subsidiary sends to the holders of any class
of its debt securities or public equity securities

(g) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by Holdings, the
Borrower or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, as the case may be;

(h) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of Holdings, the
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request; and

(i) promptly after the request by the Administrative Agent or any Lender all
documentation and other information that such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act,
with respect to any Loan Party.

SECTION 5.02 Notices of Material Events. The Borrower shall furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$10,000,000;

(d) any notice provided to the First Lien Collateral Agent under (i)(x) clauses
(C), (E) and (F) of Section 4.1(b), (y) clause (C) of Section 4.2(b), and
(z) clause (B) of Section 4.3(b) of the Existing General Security Agreement,
(ii) Section 9(e) of the Existing FCC License Subsidiary Pledge Agreement and
(iii) each other notice required to be delivered to the First Lien Collateral
Agent pursuant to the terms of the Existing Collateral Documents or the
Collateral Agency Agreement;

 

57



--------------------------------------------------------------------------------

(e) without duplication, any notice provided to either administrative agent
under either Existing XM Facility under Section 5.02 of each such Existing XM
Facility; and

(f) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03 Existence; Conduct of Business. The Borrower shall, and shall cause
each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 6.03.

SECTION 5.04 Obligations and Taxes. The Borrower shall, and shall cause each of
its Material Subsidiaries to, pay its obligations, including material Tax
liabilities, that, if not paid, could reasonably be expected to result in a Lien
(other than a Permitted Lien) on the properties (or any part thereof) of the
Borrower or any of its Material Subsidiaries, or a Material Adverse Effect, in
each case before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Borrower or such Material Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect. The Borrower
shall, and shall cause each of its Material Subsidiaries to, timely and
correctly file all Tax returns and reports required to be filed by it. The
Borrower does not intend to treat the Loans as being a “reportable transaction”
within the meaning of Treasury Regulation Section 1.6011-4. In the event the
Borrower determines to take any action inconsistent with such intention, it will
promptly notify the Administrative Agent thereof.

SECTION 5.05 Maintenance of Properties; Insurance. The Borrower shall, and shall
cause each of its Material Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations; provided that satellite
insurance shall not be required. Each such policy of insurance shall (i) name
the Administrative Agent, on behalf of the Secured Parties, as an additional
insured thereunder as its interests may appear, (ii) in the case of each
casualty insurance policy, contain a loss payable clause or endorsement,
satisfactory in form and substance to the Administrative Agent, that names the
Administrative Agent, on behalf of the Secured Parties, as the loss payee
thereunder and (iii) provide for at least thirty days’ prior written notice to
the Administrative Agent of any modification or cancellation of such policy.
Notwithstanding the foregoing, so long as any Existing Obligations remain
outstanding, the Borrower shall use commercially reasonable efforts to cause
each such policy of

 

58



--------------------------------------------------------------------------------

insurance to (a) name the Administrative Agent, on behalf of the Secured
Parties, as an additional insured thereunder, (b) in the case of each casualty
insurance policy, contain a loss payable clause or endorsement, reasonably
satisfactory in form and substance to the Administrative Agent, that names the
Administrative Agent, on behalf of the Secured Parties, as the loss payee
thereunder and (c) provide for at least 30 days’ prior written notice to the
Administrative Agent of such policy, provided that, with respect to clause
(b) above, terms satisfactory to the Collateral Agent shall be deemed to be
satisfactory to the Administrative Agent to the extent they apply mutatis
mutandis to the Administrative Agent. The Borrower shall, and shall cause each
of its Material Subsidiaries to, use commercially reasonable efforts, consistent
with industry standards, to prosecute, maintain, and enforce all Intellectual
Property owned or held by the Borrower or its Material Subsidiaries that is
material to the conduct of its business.

SECTION 5.06 Books and Records; Inspection Rights. The Borrower shall, and shall
cause each of its Material Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower shall, and
shall cause each of its Material Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested. If such visit and inspection occurs at a time
when no Default has occurred and is continuing, such visit and inspection by the
Administrative Agent or any Lender shall be coordinated through the
Administrative Agent and shall be limited to one visit and inspection during any
consecutive twelve-month period.

SECTION 5.07 Compliance with Laws. The Borrower shall, and shall cause each of
its Material Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.08 Use of Proceeds. The proceeds of the Loans will be used to finance
the working capital needs and general corporate purposes of the Borrower and its
Subsidiaries (including, for the avoidance of doubt, repayment of Existing
Indebtedness or existing indebtedness of Holdings).

SECTION 5.09 Compliance with Environmental Laws. The Borrower shall, and shall
cause each of its Material Subsidiaries to, comply with all Environmental Laws
applicable to its operations and properties; and obtain and renew all
authorizations and permits required pursuant to Environmental Law for its
operations and properties, in each case in accordance with Environmental Laws,
except, in each case with respect to this Section 5.09, to the extent the
failure to do so could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

 

59



--------------------------------------------------------------------------------

SECTION 5.10 Further Assurances. (a) The Borrower shall, and shall cause each of
the Subsidiary Loan Parties to, execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements and other documents
and recordings of Liens in stock registries), that may be required under any
applicable law or the Security Documents, or that the Administrative Agent may
reasonably request, to cause the Collateral and Guarantee Requirement to be and
remain satisfied, all at the expense of the Loan Parties, and provide to the
Administrative Agent, from time to time upon reasonable request, evidence
reasonably satisfactory to the Administrative Agent as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents.

(b) If any asset that has an individual fair market value in an amount greater
than $5,000,000 million is created, developed or acquired by the Borrower or any
other Subsidiary Loan Party after the Closing Date or owned by an entity at the
time it becomes a Subsidiary Loan Party (in each case other than assets
constituting Collateral under a Security Document that become subject to the
Lien of such Security Document upon acquisition thereof or that are not required
to become subject to the Liens of the Administrative Agent pursuant to the
Security Documents), the Borrower shall, and shall cause the Subsidiary Loan
Parties to, cause such asset, on or promptly after the acquisition thereof, to
be subjected to a Lien securing the Borrower Obligations and the Guarantor
Obligations of such Subsidiary Loan Party, as applicable, and shall take, and
shall cause the Subsidiary Loan Parties to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions described in paragraph (a) of this
Section, all at the expense of the Loan Parties.

(c) If any newly formed or acquired or any existing direct or indirect
Subsidiary of the Borrower becomes a Subsidiary Loan Party, within ten Business
Days after the date such Subsidiary becomes a Subsidiary Loan Party, the
Borrower shall notify the Administrative Agent and the Lenders thereof and,
within 20 Business Days after such date or such longer period as the
Administrative Agent shall agree, the Borrower shall, and shall cause its
Subsidiaries to, cause the Collateral and Guarantee Requirement to be satisfied
with respect to such Subsidiary and with respect to any Equity Interest in or
Indebtedness of such Subsidiary owned by or on behalf of any Loan Party.

(d) If any newly formed or acquired or any existing Subsidiary of the Borrower
becomes a Foreign Subsidiary, within ten Business Days after the date such
Subsidiary becomes a Foreign Subsidiary, the Borrower shall notify the
Administrative Agent and the Lenders thereof and, within 20 Business Days after
such date or such longer period as the Administrative Agent shall agree, the
Borrower shall, and shall cause its Subsidiaries to, cause the Collateral and
Guarantee Requirement to be satisfied with respect to any Equity Interest in
such Subsidiary owned by or on behalf of any Loan Party.

(e) (i) The Borrower shall furnish to the Administrative Agent prompt written
notice of any change (A) in any Loan Party’s corporate or organization name,
(B) in any Loan Party’s identity or organizational structure, (C) in any Loan
Party’s organizational identification number, (D) in any Loan Party’s
jurisdiction of organization or (E) in any Loan Party’s chief executive office
or sole place of business, in each case from that set forth on Schedule 3.17;
provided that the Borrower shall not effect or permit any such change unless all
filings have been made, or will have been made within any statutory period,
under the Uniform Commercial Code

 

60



--------------------------------------------------------------------------------

or otherwise that are required in order for the Administrative Agent, for the
benefit of the Secured Parties, to continue at all times following such change
to have a valid, legal and perfected second priority security interest in all
the Collateral in accordance with Security Documents and (ii) the Borrower
shall, and shall cause its Subsidiaries to, promptly notify the Administrative
Agent to the extent it becomes aware (A) of any material portion of the
Collateral being damaged or destroyed, (B) of any Lien (other than any Permitted
Lien) on any Collateral which would have a material adverse affect on the
ability of the Administrative Agent to exercise any of its remedies under the
Loan Documents and (C) of the occurrence of any other event which could
reasonably be expected to have a Material Adverse Effect on the security
interest created by the Security Documents.

(f) The Collateral and Guarantee Requirement and the other provisions of this
Section 5.10 need not be satisfied with respect to (i) any Equity Interests
acquired after the Closing Date in accordance with this Agreement if, and to the
extent that, and for so long as (A) doing so would violate applicable law or a
contractual obligation binding on the holder of such Equity Interests and
(B) such law or obligation existed at the time of the acquisition thereof and
was not created or made binding on such Equity Interests in contemplation of or
in connection with the acquisition of such Subsidiary, (ii) any assets acquired
after the Closing Date, to the extent that, and for so long as, taking such
actions would violate a contractual obligation binding on such assets that
existed at the time of the acquisition thereof and was not created or made
binding on such assets in contemplation or in connection with the acquisition of
such assets or (iii) any asset with respect to which the Administrative Agent
reasonably determines that the cost of the satisfaction of the provisions of
this Section 5.10 with respect thereto exceeds the value of the security
afforded thereby; provided that, upon the reasonable request of the
Administrative Agent, the Borrower shall, and shall cause any applicable
Subsidiary to, use commercially reasonable efforts to have waived or eliminated
any contractual obligation of the types described in clauses (i) and (ii) above.

(g) From time to time execute and deliver, or cause to be executed and
delivered, such additional instruments, certificates or documents, and take all
such actions, as the Administrative Agent may reasonably request for the
purposes of implementing or effectuating the provisions of this Agreement and
the other Loan Documents, or of more fully perfecting or renewing the rights or
ensuring the priority of the Administrative Agent on behalf of the Secured
Parties with respect to the Collateral (or with respect to any additions thereto
or replacements or proceeds thereof or with respect to any other property or
assets hereafter acquired by the borrower or any Subsidiary which may be deemed
to be part of the Collateral) pursuant hereto or thereto. Upon the exercise by
the Administrative Agent or any Lender of any power, right, privilege or remedy
pursuant to this Agreement or the other Loan Documents which requires any
consent, approval, recording qualification or authorization of any Governmental
Authority, the Borrower will execute and deliver, or will cause the execution
and delivery of, all applications, certifications, instruments and other
documents and papers that the Administrative Agent or such Lenders may be
required to obtain from the Borrower or any of its Subsidiaries for such
governmental consent, approval, recording, qualification or authorization.

SECTION 5.11 Borrowing of Initial Loans. On the day (which day shall be a
Business Day) on which the Borrower receives notice from the Administrative
Agent that the conditions precedent set forth in Article IV have been satisfied
(or waived by the Required Lenders in accordance with Section 9.02(b)), the
Borrower shall send the Administrative Agent request for borrowing pursuant to
Section 2.03 and borrow forthwith the Initial Term Loans.

 

61



--------------------------------------------------------------------------------

ARTICLE VI.

Negative Covenants

Until the principal of and interest on each Loan and all fees and other amounts
payable hereunder shall have been paid in full, the Borrower covenants and
agrees with the Lenders that:

SECTION 6.01 Incurrence of Indebtedness and Issuance of Disqualified Stock.
(a) Except as provided in clause (b) of this Section 6.01 the Borrower shall
not, and shall not permit any of its Material Subsidiaries to, directly or
indirectly, create, incur, issue, assume, guarantee or otherwise become directly
or indirectly liable, contingently or otherwise, with respect to (collectively,
“incur”) any Indebtedness (including Acquired Debt), and the Borrower shall not
issue any Disqualified Stock.

(b) Clause (a) of this Section 6.01 shall not apply to the incurrence of any of
the following items of Indebtedness (collectively, “Permitted Debt”):

(i) the incurrence by the Borrower or any Material Subsidiary of unsecured
Indebtedness in an aggregate principal amount (including the aggregate principal
amount of all Permitted Refinancing Indebtedness incurred to refund, refinance
or replace any Indebtedness incurred pursuant to this clause (i)) which does not
exceed, as of the date of such incurrence, at any time outstanding $250,000,000;
provided that such Indebtedness shall have (A) a final Stated Maturity of
principal at least six months later than the Maturity Date (or, in the case of a
letter of credit, an expiry date at least six months later than the Maturity
Date) and (B) a Weighted Average Life to Maturity longer than the Weighted
Average Life to Maturity of the Loans; provided, further that no draw under a
letter of credit by the beneficiary thereof (and resulting reimbursement
obligation of the Borrower or any of its Material Subsidiaries in respect
thereof) prior to such date shall be considered a violation of the requirement
set forth in this clause (i) regarding the final Stated Maturity thereof;

(ii) unsecured subordinated Indebtedness or Disqualified Stock of the Borrower
in an aggregate principal amount (or liquidation preference, as applicable)
(including the aggregate principal amount (or liquidation preference, as
applicable) of all Permitted Refinancing Indebtedness incurred to refund,
refinance or replace any Indebtedness or Disqualified Stock, as applicable,
incurred pursuant to this subclause (iii)) at any time outstanding not to exceed
the product of (a) $100.00 and (b) the number of Subscribers at such time;
provided that such subordinated Indebtedness or Disqualified Stock, as
applicable, shall have a Weighted Average Life to Maturity longer than the
Weighted Average Life to Maturity of the Loans and a final Stated Maturity of
principal at least six months later than the Maturity Date;

 

62



--------------------------------------------------------------------------------

(iii) the incurrence by the Borrower and its Material Subsidiaries of (x) the
Existing Indebtedness, including pursuant to the January 2003 Financing
Transactions (other than the borrowings described in clause (c) of the
definition thereof) and (y) Indebtedness under the Distribution and Credit
Agreement in an aggregate principal amount not to exceed $150,000,000;

(iv) the incurrence by the Borrower and any Subsidiary Loan Party of
Indebtedness represented by the Senior Fixed Rate Notes and any Guarantees
thereof and any exchange notes and Guarantees thereof to be issued pursuant to
the Registration Rights Agreement;

(v) the incurrence by the Borrower and any Subsidiary Loan Party of the
Indebtedness pursuant to the Existing XM Facilities;

(vi) the incurrence by the Borrower or any Subsidiary Loan Party, or Material
Subsidiary as applicable, of Permitted Refinancing Indebtedness in exchange for,
or the net proceeds of which are used to refund, refinance or replace,
Indebtedness (other than intercompany Indebtedness or the Existing 10% Notes)
that was permitted to be incurred under subclauses (i), (ii), (iii), (iv), (v),
(xi), (xii), (xiii) or (xvii) of this clause (b);

(vii) the incurrence by the Borrower or any Material Subsidiary of intercompany
Indebtedness between or among the Borrower and any Subsidiary; provided,
however, that:

(A) if the Borrower or any Material Subsidiary is the obligor on such
Indebtedness, such Indebtedness must be expressly subordinated to the prior
payment in full in cash of all Borrower Obligations and Guarantor Obligations;
and

(B) (1) any subsequent issuance or transfer of Equity Interests that results in
any such Indebtedness being held by a Person other than the Borrower or a
Subsidiary thereof and (2) any sale or other transfer of any such Indebtedness
to a Person that is not either the Borrower or a Subsidiary thereof, shall be
deemed, in each case, to constitute an incurrence of such Indebtedness by the
Borrower or such Material Subsidiary, as the case may be, that was not permitted
by this subclause (vii);

(viii) the incurrence by the Borrower or any Material Subsidiary of Hedging
Obligations directly related to Indebtedness permitted to be incurred under this
Agreement;

(ix) the accrual of interest, the accretion or amortization of original issue
discount, the payment of interest on any Indebtedness in the form of additional
Indebtedness with the same terms, and the payment of dividends on Disqualified
Stock in the form of additional shares of the same class of Disqualified Stock
shall not be deemed to be an incurrence of Indebtedness or an issuance of
Disqualified Stock for purposes of this Section 6.01;

 

63



--------------------------------------------------------------------------------

(x) the incurrence by the Borrower of unsecured subordinated Indebtedness or
Disqualified Stock in an aggregate principal amount not to exceed $250,000,000
at any time outstanding the proceeds of which are used to finance the
construction, expansion, development or acquisition of music libraries and other
recorded music programming, furniture, fixtures and equipment (including
satellites, ground stations and related equipment); provided that such
subordinated Indebtedness or Disqualified Stock, as applicable, shall have a
Weighted Average Life to Maturity longer than the Weighted Average Life to
Maturity of the Loans and a final Stated Maturity of principal at least six
months later than the Maturity Date;

(xi) from and after any Parent Company Merger, Borrower-SIRIUS Merger or, prior
to the Holdings Covenant and Collateral Release Notice, a XM-SIRIUS Merger
Indebtedness of Holdings or SIRIUS, as the case may be, that become Indebtedness
of the Borrower as a result thereof;

(xii) a single Qualified Sale and Leaseback Transaction, and any Permitted
Beneficial Interest Indebtedness;

(xiii) Satellite Vendor Indebtedness;

(xiv) any Indebtedness incurred hereunder and the Guarantee of such
Indebtedness;

(xv) the incurrence by the Borrower of one or more MLB Letters of Credit in an
aggregate face amount not to exceed $120,000,000 at any time for all such MLB
Letters of Credit if such MLB Letters of Credit are not drawn upon, or, if and
to the extent drawn upon, such drawing is not reimbursed within ten Business
Days following payment on such MLB Letters of Credit;

(xvi) [Reserved]

(xvii) the incurrence by the Borrower or any Material Subsidiary of unsecured
Indebtedness undertaken in connection with the Merger or any Merger Related
Event (including without limitation in connection with a change of control offer
to security holders of the Borrower, any Material Subsidiary or Holdings, a
change of control offer in connection with an XM-4 Sale and Leaseback
Transaction or a waiver of any such change of control offer or right to receive
the same), other than or in addition to Permitted Refinancing Indebtedness
incurred for such purpose, in an aggregate principal amount (including the
aggregate principal amount of all Permitted Refinancing Indebtedness incurred to
refund, refinance or replace any Indebtedness incurred pursuant to this clause
(xvii)) which does not exceed, as of the date of such incurrence, at any time
outstanding $100,000,000; provided that such Indebtedness shall have a final
Stated Maturity of principal at least six months later than the Maturity Date
and a Weighted Average Life to Maturity longer than the Weighted Average Life to
Maturity of the Loans; and

 

64



--------------------------------------------------------------------------------

(xviii) the incurrence by Holdings and any Subsidiary Loan Party of unsecured
Indebtedness represented by unsecured Guarantees of the XM Escrow Senior Notes;
provided, however, that such unsecured Guarantees shall be in form and substance
reasonably satisfactory to the Administrative Agent.

(c) The Borrower shall not incur any Indebtedness (including Permitted Debt)
that is contractually subordinated in right of payment to any other Indebtedness
of the Borrower unless such Indebtedness is also contractually subordinated in
right of payment to the Credit Agreement Obligations on substantially identical
terms; provided, however, that no Indebtedness of the Borrower shall be deemed
to be contractually subordinated in right of payment to any other Indebtedness
of the Borrower solely by virtue of being unsecured.

For purposes of determining compliance with this Section 6.01, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Permitted Debt described in clauses (i) through (xiv) above, the Borrower may,
in its sole discretion, classify (and later reclassify) such item of
Indebtedness in any manner that complies with this Section, and such item of
Indebtedness will be treated as having been incurred pursuant to only one of
such clauses.

SECTION 6.02 Liens. The Borrower shall not, and shall not permit any of its
Material Subsidiaries to, create, incur, assume or otherwise cause or suffer to
exist or become effective any Lien of any kind upon any of their property or
assets, whether now owned or hereafter acquired, other than Permitted Liens.

SECTION 6.03 Merger, Consolidation or Sale of Assets. (a) The Borrower shall not
consolidate or merge with or into (whether or not the Borrower is the surviving
corporation), or sell, assign, transfer, convey or otherwise dispose of all or
substantially all of the properties or assets of the Borrower and its Material
Subsidiaries taken as a whole, in one or more related transactions to, another
Person unless:

(i) the Borrower is the surviving corporation or the Person formed by or
surviving any such consolidation or merger (if other than the Borrower) or to
which such sale, assignment, transfer, conveyance or other disposition shall
have been made is a corporation organized or existing under the laws of the
United States, any state thereof or the District of Columbia;

(ii) the Person formed by or surviving any such consolidation or merger (if
other than the Borrower) or the Person to which such sale, assignment, transfer,
conveyance or other disposition shall have been made assumes all the Borrower
Obligations pursuant to agreements in a form reasonably satisfactory to the
Administrative Agent;

(iii) immediately after such transaction, no Default or Event of Default exists;

 

65



--------------------------------------------------------------------------------

(iv) the Borrower or the Person formed by or surviving any such consolidation or
merger (if other than the Borrower), or to which such sale, assignment,
transfer, conveyance or other disposition shall have been made will have
Consolidated Net Worth immediately after the transaction equal to or greater
than the Consolidated Net Worth of the Borrower immediately preceding the
transaction; and

(v) in the case of a sale, assignment, transfer, conveyance or other disposition
of all or substantially all of the properties or assets of the Borrower and its
Material Subsidiaries, taken as a whole, in one or more related transactions,
the Liens on such properties and assets for the benefit of the Secured Parties
to secure the Borrower Obligations and the Guarantor Obligations shall not be
released and shall continue in full force and effect after giving effect to such
transactions or transactions.

In addition, the Borrower shall not, and shall not permit its Material
Subsidiaries to, lease all or substantially all of its properties or assets, in
one or more related transactions, to any other Person. This Section 6.03(a)
shall not apply to (w) a consolidation, merger, sale, assignment, transfer,
conveyance or other disposition of properties or assets between or among the
Borrower and any of its Wholly Owned Subsidiary Guarantors, (x) the Parent
Company Merger, (y) the Borrower Sirius Merger so long as the Borrower has
complied with the requirements set forth in clauses (i) through (v) above or
(z) prior to the Holdings Covenant and Collateral Release Notice, the XM-SIRIUS
Merger so long as Holdings has complied with the requirements set forth in
clauses (i) through (v) above.

(b) The Borrower shall not, and shall not permit its Material Subsidiaries to,
engage in any Asset Sale (other than any Asset Sale otherwise permitted under
clause (a) of this Section) except for (1) the disposition of assets having a
fair market value not to exceed (x) $50,000,000 in the aggregate for any fiscal
year of the Borrower (provided that (i) any such amount, if not so used in the
fiscal year for which it is permitted, may be carried over for use in the next
succeeding fiscal year and (ii) Asset Sales made pursuant to this clause
(1) during any fiscal year shall be deemed made, first, in respect of amounts
carried over from the prior fiscal year pursuant to subclause (i) hereof and,
second, in respect of amounts permitted for such fiscal year as provided above)
and (y) $150,000,000 in the aggregate since May 5, 2006; and (2) the sale or
other disposition of surplus repeaters; provided that, in each case and
notwithstanding the foregoing, (i) any such Asset Sale shall be for
consideration at least 75% of which is in the form of cash or Cash Equivalents,
(ii) such consideration shall be at least equal to the fair market value of the
assets or Equity Interests being issued, sold, transferred, leased or otherwise
disposed of, (iii) such fair market value shall be determined in good faith by
the board of directors of the Borrower and evidenced by a board resolution
evidenced in an officer’s certificate delivered to the Administrative Agent, and
(iv) the Borrower shall have applied any Excess Proceeds therefrom in accordance
with Sections 2.10(c). For purposes of this clause (b), each of the following
shall be deemed to be cash: (1) any liabilities (as shown on the Borrower’s or
any Material Subsidiary’s most recent balance sheet or in the notes thereto) of
the Borrower or any Material Subsidiary (other than contingent liabilities and
liabilities that are by their terms subordinated to the Credit Agreement
Obligations or any Guarantee thereof) that are assumed by the transferee of any
such assets pursuant to a customary novation agreement that releases the
Borrower or such Material Subsidiary from further liability; (2) any securities,
notes or other obligations received by the Borrower or any Material Subsidiary
from such transferee that are

 

66



--------------------------------------------------------------------------------

converted by the Borrower or such Material Subsidiary into cash (to the extent
of the cash received in that conversion) within 30 days of the receipt thereof;
and (3) any Equity Interests (to the extent the acquisition thereof constitutes
a Permitted Investment under clause (l) of the definition thereof).

SECTION 6.04 Dividend and Other Payment Restrictions Affecting Material
Subsidiaries. (a) The Borrower shall not, and shall not permit any of its
Material Subsidiaries to, directly or indirectly, create or permit to exist or
become effective any consensual encumbrance or restriction on the ability of any
Material Subsidiary to:

(i) pay dividends or make any other distributions on its Equity Interests to the
Borrower or any of its Material Subsidiaries or with respect to any other
interest or participation in, or measured by, its profits, or pay any
Indebtedness owed to the Borrower or any of its Material Subsidiaries;

(ii) make loans or advances to the Borrower or any of its Material Subsidiaries;

(iii) transfer any of its properties or assets to the Borrower or any of its
Material Subsidiaries; or

(iv) guarantee any Indebtedness of the Borrower or any of its Material
Subsidiaries;

(b) Notwithstanding the foregoing, the restrictions in the preceding clause
(a) shall not apply to encumbrances or restrictions existing under or by reason
of:

(i) Existing Indebtedness (including the Senior Fixed Rate Notes) and the
Existing Obligations as in effect on the Closing Date and, with respect to any
such Indebtedness other than the Existing 10% Notes, any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings thereof, provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are no more restrictive, taken as a whole, with
respect to such dividend and other payment restrictions than those contained in
such Existing Indebtedness, as in effect on the Closing Date;

(ii) the Loan Documents;

(iii) applicable law;

(iv) any instrument governing Indebtedness or Equity Interests of a Person
acquired by the Borrower or any of its Material Subsidiaries as in effect at the
time of such acquisition (except to the extent such Indebtedness was incurred in
connection with or in contemplation of such acquisition), which encumbrance or
restriction is not applicable to any Person, or the properties or assets of any
Person, other than the Person, or the property or assets of the Person, so
acquired; provided that, in the case of Indebtedness, such Indebtedness was
permitted by this Agreement to be incurred;

 

67



--------------------------------------------------------------------------------

(v) customary non-assignment provisions in leases or contracts or real property
mortgages or related documents entered into in the ordinary course of business
and consistent with past practices;

(vi) purchase money obligations, Capital Lease Obligations or mortgage
financings that impose restrictions on the property so acquired of the nature
described in clause (a)(iii) hereto or Pari Passu Indebtedness incurred pursuant
to Section 6.01(b)(i);

(vii) any agreement for the sale or other disposition of a Material Subsidiary
that restricts distributions by that Subsidiary pending its sale or other
disposition;

(viii) Permitted Refinancing Indebtedness; provided that the restrictions
contained in the agreements governing such Permitted Refinancing Indebtedness
are no more restrictive, taken as a whole, than those contained in the
agreements governing the Indebtedness being refinanced;

(ix) Liens securing Indebtedness that limit the right of the debtor to dispose
of the assets subject to such Lien;

(x) provisions with respect to the disposition or distribution of assets or
property in joint venture agreements, asset sale agreements, stock sale
agreements and other similar agreements entered into in the ordinary course of
business; and

(xi) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business.

SECTION 6.05 Sale and Leaseback Transactions. The Borrower shall not, and shall
not permit any of its Material Subsidiaries to, enter into any sale and
leaseback transaction (other than a sale and leaseback transaction between the
Borrower and one or more of its Material Subsidiaries that are not Subsidiary
Loan Parties or among Material Subsidiaries that are not Subsidiary Loan
Parties) other than a single Qualified Sale and Leaseback Transaction and any
Permitted Refinancing Indebtedness in respect thereof.

SECTION 6.06 Restricted Payments. (a) The Borrower shall not, and shall not
permit any of its Material Subsidiaries to:

(1) declare or pay any dividend or make any other payment or distribution on
account of the Borrower’s Equity Interests (including, without limitation, any
payment in connection with any merger or consolidation involving the Borrower)
or to the direct or indirect holders of the Borrower’s Equity Interests in their
capacity as such (other than dividends or distributions payable in Equity
Interests (other than Disqualified Stock) of the Borrower and cash in lieu of
fractional interests not to exceed 1% of the Equity Interests distributed or
paid);

 

68



--------------------------------------------------------------------------------

(2) other than pursuant to a Parent Company Merger, the Borrower-SIRIUS Merger
or the XM-SIRIUS Merger purchase, redeem or otherwise acquire or retire for
value (including, without limitation, in connection with any merger or
consolidation involving the Borrower) any Equity Interests of the Borrower
(other than any such Equity Interests owned by the Borrower or any of its
Material Subsidiaries) or any Affiliate of the Borrower (other than any of its
Material Subsidiaries);

(3) make any payment on or with respect to, or purchase, redeem, defease or
otherwise acquire or retire for value any Indebtedness that is subordinated in
right of payment to the Borrower Obligations or any Guarantees thereof except,
in each case, a payment of interest or principal at the Stated Maturity thereof;
or

(4) make any Restricted Investment (all such payments and other actions set
forth in clauses (1) through (4) above being collectively referred to as
“Restricted Payments”), unless:

(i) at the time of and after giving effect to such Restricted Payment, no
Default or Event of Default shall have occurred and be continuing or would occur
as a consequence thereof; and

(ii) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Borrower and its Material Subsidiaries after
May 5, 2006 (excluding Restricted Payments permitted by subclauses (ii), (iii),
(iv), (v), (vi), (vii), (viii), (ix), (x), (xii), (xiii) and (xiv) of clause
(b) of this Section 6.06), is less than (x) $20,000,000 in any fiscal year of
the Borrower (provided that (i) any such amount, if not so used in the fiscal
year for which it is permitted, may be carried over for use in the next
succeeding fiscal year and (ii) Restricted Payments made pursuant to this clause
(ii)(x) during any fiscal year shall be deemed made, first, in respect of
amounts permitted for such fiscal year as provided above and, second, in respect
of amounts carried over from the prior fiscal year pursuant to subclause
(i) hereof) and (y) $60,000,000 since May 5, 2006; provided, however, that
Restricted Payments made pursuant to this clause (ii) shall be made solely by
the Borrower to Holdings (and shall not be made by Holdings to any other Person)
and shall be made solely to the extent that (1) Holdings in turn uses all
amounts paid to it pursuant to this clause (ii) solely, and reasonably promptly
upon receipt thereof, for the payment of expenses in the ordinary course of its
business (which may include payments of amounts due to vendors in respect of its
satellites and the payment of interest then due and payable (but not the payment
of principal) with respect to its Convertible Senior Notes due 2009) and
(2) Holdings is a party to the Guarantee and Collateral Agreement and the other
Loan Documents to which it is a party as of the First Amendment Effective Date.

(b) Clause (a) of this Section 6.06 shall not prohibit, so long as no Default
has occurred and is continuing or would be caused thereby:

(i) the payment of any dividend or other distribution within 60 days after the
date of declaration thereof, if at said date of declaration such payment would
have complied with the provisions of this Agreement, and such payment will be
deemed to have been paid on the date of declaration for purposes of the
calculation in clause (a)(4)(ii);

 

69



--------------------------------------------------------------------------------

(ii) the redemption, repurchase, retirement, defeasance or other acquisition of
any subordinated Indebtedness of the Borrower or of any of the Borrower’s Equity
Interests in exchange for, or out of the net cash proceeds of the sale, which
sale shall have occurred within 90 days of the date of any such redemption,
repurchase, retirement, defeasance or other acquisition, (other than to a
Material Subsidiary of the Borrower) of, the Borrower’s Equity Interests (other
than Disqualified Stock) and cash payments in lieu of fractional interests not
to exceed 1% of the Equity Interests so redeemed, repurchased, retired, defeased
or otherwise acquired;

(iii) the purchase, redemption, defeasance or other acquisition or retirement
for value of subordinated Indebtedness of the Borrower in exchange for, or out
of the net cash proceeds of an incurrence, which incurrence shall have occurred
within 90 days of the date of any such purchase, redemption, defeasance or other
acquisition or retirement for value, (other than to a Material Subsidiary of the
Borrower) of, Permitted Refinancing Indebtedness;

(iv) the payment of any dividend by a Material Subsidiary of the Borrower to the
holders of its common Equity Interests on a pro rata basis;

(v) the repurchase, redemption or other acquisition or retirement for value of
any Equity Interests of the Borrower or any Material Subsidiary of the Borrower
held by any member of the Borrower’s (or any of its Material Subsidiaries’)
management pursuant to any management equity subscription agreement or stock
option agreement in effect as of May 5, 2006; provided that the aggregate price
paid for all such repurchased, vested, redeemed, acquired or retired Equity
Interests shall not exceed $1,000,000 in any twelve-month period;

(vi) the purchase of any subordinated Indebtedness at a purchase price not
greater than 100% of the principal amount or accreted value thereof, as the case
may be, together with accrued interest, if any, following (and in an amount not
to exceed the Net Proceeds of (less any amounts applied as required by Sections
2.10(c)) an Asset Sale permitted under Section 6.03;

(vii) making payments to dissenting shareholders pursuant to applicable law in
connection with a consolidation or merger of the Borrower made in compliance
with the provisions of this Agreement;

(viii) Restricted Investments in an amount equal to 100% of Total Incremental
Equity since May 5, 2006 determined as of the date any such Restricted
Investment is made, less any amount of such Total Incremental Equity previously
applied to make a Restricted Investment pursuant to this subclause (viii);

(ix) the payment of dividends to Holdings the proceeds of which are used to
satisfy ordinary course administrative expenses of Holdings, but in no event to
exceed $3,000,000 in any given fiscal year of the Borrower;

(x) for so long as SIRIUS files consolidated income tax returns which include
Holdings and the Borrower, the payment of any dividend required to permit SIRIUS
to pay any taxes that are due and payable by SIRIUS, Holdings and the Borrower
as part of a consolidated group; provided that any such payment made from time
to time shall not exceed the net amount of the relevant (estimated or final, as
the case may be) tax liability that SIRIUS actually owes to the appropriate
taxing authority at such time in respect of the tax obligations of the Holdings,
the Borrower and their Subsidiaries;

 

70



--------------------------------------------------------------------------------

(xi) any payments required by Section 9.7(b) of the Note Purchase Agreement;

(xii) the repurchase, redemption or other acquisition or retirement of Equity
Interests (other than Disqualified Stock) deemed to occur upon the exercise,
vesting, exchange or conversion of stock options, warrants or other similar
rights to the extent such Equity Interests represent a portion of the exercise
or exchange price of those stock options, and the repurchase, redemption or
other acquisition or retirement of Equity Interests (other than Disqualified
Stock) is made in lieu of withholding taxes resulting from the exercise,
vesting, exchange or conversion of stock options, warrants or other similar
rights and such repurchase, redemption, acquisition or retirement of such Equity
Interests does not involve any payment by the Borrower or a Material Subsidiary
of any cash or Cash Equivalents in exchange therefor;

(xiii) an XM-4 Sale and Leaseback Transaction that involves transactions between
the Borrower and Holdings or one or more of the Subsidiaries of either; and

(xiv) the purchase of any subordinated Indebtedness at a purchase price not
greater than 101% of the principal amount or accreted value thereof, as the case
may be, together with accrued interest, if any, following a “change of control”
under and as defined in the documents pursuant to which such subordinated
Indebtedness is issued, as applicable, in accordance with the provisions
thereof; provided, however, that prior to such purchase the Borrower shall have
made any payments (including the deposit of any cash collateral) required by
Section 2.10(d).

(c) The amount of all Restricted Payments (other than cash) shall be the fair
market value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued to or by the Borrower or such Material
Subsidiary, as the case may be, pursuant to the Restricted Payment. The fair
market value of any assets or securities that are required to be valued by this
covenant shall be determined by the Board of Directors of the Borrower, whose
good faith resolution with respect thereto shall be conclusive and shall be
delivered to the Administrative Agent, and the fair market value of any assets
or securities that are required to be valued by this Section 6.06 that exceeds
$5,000,000 shall be determined by a majority of the members of the Board of
Directors of the Borrower who are “independent” within the meaning of the rules
and regulations promulgated by the NASDAQ National Market, whose good faith
resolution with respect thereto shall be conclusive and shall be delivered to
the Administrative Agent. Not later than the date of making any Restricted
Payment, the Borrower shall deliver to the Administrative Agent an officers’
certificate stating that such Restricted Payment is permitted and setting forth
the basis upon which the calculations required by this “Restricted Payments”
covenant were computed, together with a copy of resolutions of the Board of
Directors required hereby.

SECTION 6.07 Transactions with Affiliates. (a) The Borrower shall not, and shall
not permit any of its Material Subsidiaries to, make any payment to, or sell,
lease, transfer or otherwise dispose of any of its properties or assets to, or
purchase any property or assets from, or

 

71



--------------------------------------------------------------------------------

enter into or make or amend any transaction, contract, agreement, understanding,
loan, advance or guarantee with, or for the benefit of, any Affiliate (each, an
“Affiliate Transaction”), unless:

(i) such Affiliate Transaction is on terms that are no less favorable to the
Borrower or the relevant Material Subsidiary than those that would have been
obtained in a comparable transaction by the Borrower or such Material Subsidiary
with an unrelated Person; and

(ii) the Borrower delivers to the Administrative Agent:

(A) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $5,000,000, board
resolutions set forth in an officers’ certificate certifying that such Affiliate
Transaction complies with this Section 6.07 and, if an opinion meeting the
requirements set forth in subclause (B) below has not been obtained, that such
Affiliate Transaction has been approved by a majority of the members of the
board of directors who have no direct financial interest in such Affiliate
Transaction (other than as a stockholder of Holdings); and

(B) with respect to (x) any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $20,000,000, or
(y) an Affiliate Transaction or series of related Affiliate Transactions
involving aggregate consideration in excess of $5,000,000 where none of the
members of the board of directors qualify as having no direct financial interest
in such Affiliate Transaction (other than as a stockholder of Holdings), an
opinion as to the fairness to the Borrower or such Material Subsidiary of such
Affiliate Transaction from a financial point of view issued by an accounting,
appraisal or investment banking firm of national standing.

(b) The following items shall not be deemed to be Affiliate Transactions and,
therefore, shall not be subject to the provisions of clause (a):

(i) any transaction by the Borrower or any Material Subsidiary with an Affiliate
related to the purchase, sale or distribution of XM radios, subscriptions to XM
Radio Service or other products or services in the ordinary course of business,
including any such transaction with an automotive manufacturer, which has been
approved by a majority of the members of the board of directors who are
disinterested with respect to such transaction;

(ii) any employment agreement or arrangement or employee benefit plan entered
into by the Borrower or any of its Material Subsidiaries in the ordinary course
of business of the Borrower or such Material Subsidiary;

(iii) transactions between or among the Borrower and/or its Material
Subsidiaries;

 

72



--------------------------------------------------------------------------------

(iv) payment of reasonable directors fees and provisions of customary
indemnification to directors, officers and employees of the Borrower and its
Material Subsidiaries;

(v) sales of Equity Interests (other than Disqualified Stock) to Affiliates of
the Borrower;

(vi) Restricted Payments that are permitted under Section 6.06(b) and under
subclauses (h), (i) and (m) of the definition of “Permitted Investments”;

(vii) transactions pursuant to the Tax Sharing Agreement and any renewals,
extensions, implementations or modifications thereof that are not materially
adverse to the Lenders;

(viii) contractual arrangements existing on May 5, 2006 and any renewals,
extensions, implementations or modifications thereof that are not materially
adverse to the Lenders;

(ix) increases, decreases or other modifications to the Indebtedness referred to
in the definition of January Financing Transactions which have been approved by
a majority of the members of the Board of Directors of the Borrower who are
disinterested with respect to such transactions and which are otherwise
permitted under this Agreement;

(x) an XM-4 Sale and Leaseback Transaction that involves transactions between
the Borrower and Holdings or one or more of the Subsidiaries of either; and

(xi) the Parent Company Merger, the Borrower-SIRIUS Merger or the XM-SIRIUS
Merger.

SECTION 6.08 Negative Pledge. The Borrower shall not, and shall not permit any
Material Subsidiaries to, directly or indirectly enter into, incur or permit to
exist any agreement or other arrangement that prohibits or restricts the ability
of the Borrower or any Material Subsidiary to create, incur or permit to exist
any Lien upon any of the Collateral to secure the Borrower Obligations or the
Guarantor Obligations; provided that (i) the foregoing shall not apply to
(i) restrictions imposed by law or by this Agreement, (ii) restrictions existing
on the date hereof identified on Schedule 6.08 (but shall apply to any amendment
or modification expanding the scope of, any such restriction or condition),
(iii) restrictions imposed by any agreement relating to purchase money
Indebtedness or Capital Leases permitted by this Agreement if such restrictions
apply only to the property or assets securing such Indebtedness and
(iv) customary provisions in leases and other contracts restricting the
assignment thereof.

SECTION 6.09 Liquidity Test. The Borrower shall not permit its unrestricted cash
and Cash Equivalents at any time to be less than $75,000,000 in the aggregate.

SECTION 6.10 Line of Business. The Borrower shall not, and shall not permit any
of its Material Subsidiaries to, enter into any business, either directly or
through any Subsidiary, except for the Permitted Business.

 

73



--------------------------------------------------------------------------------

SECTION 6.11 Amendments to Existing XM Facilities. The Borrower shall not agree
to any material amendment, restatement, supplement or other modification or to
at any time, Articles III, V, VI or VII of either Existing XM Facility or any
other provision thereof containing representations and warranties, covenants or
events of default (any such material amendment, restatement, supplement or other
modification, a “Specified Change”) without, simultaneously with any such
Specified Change, agreeing to make corresponding changes to this Agreement.
Notwithstanding the foregoing, nothing in this Section 6.11 shall prevent the
Borrower from agreeing to any Specified Change if the “Lenders” or “Required
Lenders” (in each case as defined in applicable Existing XM Facility) have
approved such Specified Change and the Required Lenders have not approved such
Specified Change in accordance with Section 9.02(b).

SECTION 6.12 XM-4 Satellite Collateral. The Borrower shall not, and shall not
permit any of its Subsidiaries to, enter into any license and/or access
agreement with respect to the Indivisible Ancillary XM-4 Satellite Collateral in
connection with a sale and leaseback transaction except as otherwise permitted
by Section 9.06.

SECTION 6.13 Limitation on Outstandings and Use of Cash. The Borrower shall not
permit any of its cash or Cash Equivalents to be used, whether directly or
indirectly, for the repurchase, redemption or refinancing of any or all of the
Existing 10% Notes, the Senior Fixed Rate Notes, the XM Escrow Senior Notes or
the Convertible Senior Notes due 2009 issued by Holdings, other than such cash
and Cash Equivalents that are the proceeds of Permitted Refinancing Indebtedness
in respect of such Existing 10% Notes, Senior Fixed Rate Notes, the XM Escrow
Senior Notes, the Convertible Senior Notes due 2009 issued by Holdings, as
applicable; provided, however, that, notwithstanding the foregoing, any Cash or
Cash Equivalents of the Borrower may be used in connection with the repurchase,
redemption or refinancing of any or all of the Existing 10% Notes, including in
connection with an Existing 10% Notes Change of Control Offer, in an aggregate
amount (the “Take-Out Amount”) not to exceed 101% of the principal amount of
such Existing 10% Notes plus accrued and unpaid interest, if any; provided that,
the determination of such Take-Out Amount for purposes hereof shall exclude any
amount paid in Equity Interests of Holdings (prior to the Merger) or SIRIUS
(following the Merger) or proceeds of such Equity Interests.

ARTICLE VII.

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan, whether at the
Maturity Date thereof or at a date fixed for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, or any other Loan Document when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three Business Days;

 

74



--------------------------------------------------------------------------------

(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party in this Agreement or any other Loan Document or any amendment or
modification hereof or thereof or waiver hereunder or thereunder, or in any
report, certificate, financial statement or other document furnished pursuant to
or in connection with this Agreement or any other Loan Document (excluding, in
each case, any projections delivered by or on behalf of any Loan Party) or any
amendment or modification hereof or thereof or waiver hereunder or thereunder,
shall prove to have been materially incorrect when made or deemed made;

(d) the Borrower or Holdings, as applicable, shall fail to observe or perform
any covenant, condition or agreement contained in Section 5.02, 5.03 (with
respect to the Borrower’s existence) or 5.08 or in Article VI or in
Section 9.05;

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement or any other Loan Document (other than
those specified in clause (a), (b) or (d) of this Article), and such failure
shall continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender);

(f) any event or condition occurs that results in any SIRIUS Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any SIRIUS Material Indebtedness or any trustee or agent on
its or their behalf to cause any SIRIUS Material Indebtedness to become due, or
to require the prepayment, repurchase, redemption or defeasance thereof, prior
to its scheduled maturity; provided that this clause shall not apply to any
Indebtedness secured by a Lien on any property or assets of SIRIUS or a
“Restricted Subsidiary” (as defined in the SIRIUS Credit Facility) that becomes
due as a result of the voluntary sale or transfer, or the casualty or
condemnation, of the property or assets securing such Indebtedness;

(g) (i) Holdings, the Borrower or any of its Subsidiaries shall (x) fail to make
any payment of principal or interest, in each case regardless of amount (subject
to any applicable grace period) in respect of any Material Indebtedness when and
as the same shall become due and payable or (y) shall fail to observe or perform
any covenant, condition or agreement contained in any Material Indebtedness,
which failure enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity or (ii) any event or condition occurs
that results in any Material Indebtedness becoming due prior to its scheduled
maturity or that enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided, that this clause (f) shall
not apply to (1) any Material Indebtedness under a Deferred Purchase Price
Agreement if the failure to make a payment thereunder occurred in connection
with a good faith contest by the Borrower

 

75



--------------------------------------------------------------------------------

with respect to the performance by the satellite manufacturer of its obligations
thereunder, (2) the failure of the Borrower to observe or perform any covenant,
condition or agreement (other than with respect to the making of payments) in
respect of the mortgage existing on the Closing Date on the building where the
Borrower is headquartered, or (3) Indebtedness that becomes due as a result of
the voluntary sale or transfer of property or assets, the issuance of Equity
Interests or the incurrence of Permitted Debt; provided that, for the avoidance
of doubt, this clause (3) shall not apply to the sale, assignment, transfer,
conveyance or other disposition of all or substantially all of the property or
assets or Equity Interests of Holdings or the Borrower or any other parent
entity thereof.

(h) (i) Holdings, the Borrower or any of its Subsidiaries shall (x) fail to make
any payment of principal or interest, in each case regardless of amount (subject
to any applicable grace period) in respect of the Existing Obligations or any
Permitted Refinancing Indebtedness in respect thereof when and as the same shall
become due and payable or (y) shall fail to observe or perform any covenant,
condition or agreement contained in the Existing Loan Documents or any Permitted
Refinancing Indebtedness in respect thereof, which failure enables or permits
(with or without the giving of notice, the lapse of time or both) the holder or
holders of the Existing Obligations or any Permitted Refinancing Indebtedness in
respect thereof or any trustee or agent on its or their behalf to cause the
Existing Obligations or any Permitted Refinancing Indebtedness in respect
thereof to become due, or to require the prepayment, repurchase, redemption or
defeasance thereof, prior to its scheduled maturity or (ii) any event or
condition occurs that results in the Existing Obligations or any Permitted
Refinancing Indebtedness in respect thereof becoming due prior to its scheduled
maturity or that enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of the Existing Obligations or any
Permitted Refinancing Indebtedness in respect thereof or any trustee or agent on
its or their behalf to cause the Existing Obligations or such Permitted
Refinancing Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;

(i) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of Holdings, the Borrower or any Material Subsidiary or any of its
debts, or of a substantial part of any of its assets, under any Federal, state
or foreign bankruptcy, insolvency, receivership or similar law now or hereafter
in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for Holdings, the Borrower or any
Material Subsidiary or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;

(j) Holdings, the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator,

 

76



--------------------------------------------------------------------------------

conservator or similar official for Holdings, the Borrower or any Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(k) Holdings, the Borrower or any Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(l) one or more judgments for the payment of money (including, without
limitation, arising from matters set forth in clauses (f) or (g) of this Article
(including the express exclusions therefrom)) in an aggregate amount in excess
of $25,000,000 (to the extent not adequately covered by insurance as to which a
solvent and unaffiliated insurance company has not denied coverage) shall be
rendered against Holdings, the Borrower, any Subsidiary or any combination
thereof and the same shall remain undischarged for a period of 30 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of the
Borrower or any Subsidiary to enforce any such judgment; or

(m) (i) an ERISA Event shall have occurred that when taken together with all
other ERISA Events that have occurred, which individually or in the aggregate
results in or could reasonably be expected to result in liability of Borrower or
any ERISA Affiliate in excess of $25,000,000; (ii) there exists any fact or
circumstance that reasonably could be expected to result in the imposition of a
Lien or security interest under Section 412(n) of the Internal Revenue Code or
under ERISA; or (iii) any “accumulated funding deficiency” (as defined in
Section 302 of ERISA), whether or not waived, shall exist with respect to any
Plan or any Lien in favor of the PBGC or a Plan shall arise on the assets of the
Borrower or any ERISA Affiliate;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, declare the
unusued Commitment of each Lender and the obligation of each Lender to make
Loans hereunder to be terminated, whereupon the same shall forthwith terminate,
and declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (h) or
(i) of this Article, the Commitment of each Lender and the obligation of each
Lender to make Loans hereunder shall automatically be terminated and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

 

77



--------------------------------------------------------------------------------

ARTICLE VIII.

The Administrative Agent

SECTION 8.01 Appointment. Each of the Lenders hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

SECTION 8.02 Administrative Agent in its Individual Capacity. The entity serving
as the Administrative Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not the Administrative Agent, and such entity and its Affiliates may
accept deposits from, lend money to and generally engage in any kind of business
with the Borrower or any Subsidiary or other Affiliate thereof as if it were not
the Administrative Agent hereunder.

SECTION 8.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein. Without limiting
the generality of the foregoing, (a) the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth herein, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the entity serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02) or in the
absence of its own gross negligence or willful misconduct.

SECTION 8.04 Notice of Default. The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until written notice thereof is given
to the Administrative Agent by the Borrower or a Lender, and the Administrative
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

78



--------------------------------------------------------------------------------

SECTION 8.05 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

SECTION 8.06 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers by or through any one or
more sub-agents appointed by the Administrative Agent. The Administrative Agent
and any such sub-agent may perform any and all of its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of this Article VIII shall apply to any such sub-agent and to the
Related Parties of the Administrative Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent.

SECTION 8.07 Successor Administrative Agent. Subject to the appointment and
acceptance of a successor Administrative Agent as provided in this Section, the
Administrative Agent may resign at any time by notifying the Lenders and the
Borrower. Upon any such resignation, the Required Lenders shall have the right,
with the consent of Borrower so long as no Event of Default shall have occurred
and be continuing (such consent not to be unreasonably withheld or delayed) to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

SECTION 8.08 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

 

79



--------------------------------------------------------------------------------

SECTION 8.09 Indemnification. Each Lender agrees to indemnify the Administrative
Agent in its capacity as such (to the extent not reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), in the amount of its
pro rata share (based on its Loans hereunder), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against the Administrative Agent in any way relating to or arising out
of the Loans, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the
Administrative Agent’s gross negligence or willful misconduct. The agreements in
this Section shall survive the payment of the Loans and all other amounts
payable hereunder.

ARTICLE IX.

Miscellaneous

SECTION 9.01 Notices. (a) Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:

(i) if to the Borrower,

XM Satellite Radio Inc.

1500 Eckington Place, N.E.

Washington D.C. 20002

Attention of Chief Financial Officer

(with a copy to the General Counsel

and the Treasurer)

(Telecopy No. (202) 380-4534);

(ii) if to the Administrative Agent, to

Liberty Media Corporation

12300 Liberty Blvd.

Englewood, CO 80112

Attention of: David Flowers

Telecopy No. (720) 875-5915, (with a copy to

Baker Botts LLP

30 Rockefeller Plaza, Floor 45

New York, NY 10112

 

80



--------------------------------------------------------------------------------

Attention of: Marc Leaf and Martin Toulouse

Telecopy No. (212) 259-2559 / (212) 259-2587); and

(iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 9.02 Waivers; Amendments. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (x) pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders, (y) by the Borrower and the Administrative Agent with the consent of
the Required Lenders; provided that no such agreement or required amendment or
modification shall (i) increase the Commitment of any Lender without the written
consent of such Lender, (ii) reduce the principal amount of any Loan or reduce
the rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby, (iii) postpone the scheduled
date of payment of the principal amount of any Loan, or any interest thereon, or
any fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of

 

81



--------------------------------------------------------------------------------

expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change Section 2.17(b) or (c) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender, (vi) change any of the provisions of this Section or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender, (vii) permit the incurrence by Holdings, the
Borrower or any Material Subsidiary of secured Indebtedness in an aggregate
amount which exceeds the aggregate amount of secured Indebtedness permitted to
be incurred under Section 6.01(b) as in effect on the Closing Date, without the
written consent of the Lenders then holding in the aggregate more than 67% of
(1) the Commitments or (2) if the Commitments have been terminated, the
outstanding Loans, or (viii) release all or substantially all of the Collateral
or release any of Holdings or any Subsidiary Loan Party from its guarantee under
the Guarantee and Collateral Agreement, unless, in the case of a Subsidiary Loan
Party, all or substantially all of the Equity Interests of such Subsidiary Loan
Party are sold or otherwise disposed of in a transaction permitted by this
Agreement or such Subsidiary Loan Party shall become an Immaterial Subsidiary in
accordance with the provisions of this Agreement, in each case without the prior
written consent of each Lender.

SECTION 9.03 Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with Intralinks (and related
expenses) and the preparation and administration of this Agreement or any
amendments, modifications or waivers of the provisions hereof (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii) all
out-of-pocket expenses incurred by the Administrative Agent or, after an Event
of Default shall have occurred and be continuing hereunder, any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, or in connection with the Loans made hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

(b) The Borrower shall indemnify the Administrative Agent and each Lender, and
each Related Party of any of the foregoing Persons (each such Person, an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of claims (other than a claim by the Borrower or any of its Affiliates)
relating to (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on, from or to any property currently or formerly owned or operated by
the Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way, directly or indirectly, to the Borrower or any of its Subsidiaries,
or (iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract,

 

82



--------------------------------------------------------------------------------

tort or any other theory and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 9.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) neither
Holdings nor the Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by Holdings or the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants (to the extent provided in
paragraph (c) of this Section), Indemnitees and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans, reimbursements and other obligations at the time owing to it),
with the prior written consent of the Administrative Agent and the Borrower
(such consent not to be unreasonably withheld); provided that no consent of the
Borrower shall be required for (A) any assignment after the first anniversary of
the Closing Date, (B) an assignment to a Lender, an Affiliate of a Lender, a
Liberty Party or an Approved Fund (as defined below), or (C) if an Event of
Default has occurred and is continuing.

 

83



--------------------------------------------------------------------------------

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s Loans,
the amount of the Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 unless the Administrative Agent otherwise consents;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D) [Reserved]

(E) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the Loan
Parties and their related parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.16 and 9.03). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 9.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to,

 

84



--------------------------------------------------------------------------------

each Lender pursuant to the terms hereof from time to time (the “Register”). The
Register shall also set forth the amount of any sum received by the
Administrative Agent hereunder for the account of the Lenders and such Lender’s
share thereof. The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.06(b), 2.17(d) or
9.03(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the
Loans, reimbursements and other obligations owing to it) solely to the extent
(x) (1) required by law or regulation, (2) such Lender’s risk managers determine
(and advise the Borrower in writing) that doing so is advisable in view of safe
and sound risk management practices or (3) failure to do so would reasonably
jeopardize such Lender’s ability to address regulatory concerns, and (y) such
Lender shall have provided the Borrower such notice of the same as is reasonable
under the circumstances; provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender shall not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Section 2.16 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b)

 

85



--------------------------------------------------------------------------------

of this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.10 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.17(c) as though it were a
Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.16 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent. A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 2.16 unless the Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrower, to comply with Section 2.16(e) as though it were a
Lender.

(e) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05 Agreements of Holdings. (a) Holdings hereby agrees that it will be
bound by each of the covenants in Article V and Article VI of this Agreement as
if named therein as the Borrower (except that references to its Subsidiaries
shall not include any Person that is not the Borrower or a Subsidiary of the
Borrower), except as provided in Schedule 9.05(a), until such time as (a) the
Release Date shall have occurred and (b) all of the operating assets of Holdings
necessary for the conduct of the Borrower’s business (other than the XM-4
Satellite Collateral) have been transferred to the Borrower or any Subsidiary
Loan Party (the “Holdings Collateral Transfer”) and Holdings shall have
delivered a notice to the Administrative Agent in the form of Exhibit H hereto
(the “Holdings Covenant and Collateral Release Notice”) certifying that such
Holdings Collateral Transfer has occurred (the “Holdings Covenant and Collateral
Release Date”). From and after the Holdings Covenant and Collateral Release
Date, (i) Holdings shall not be bound by any of the covenants in Article V or
Article VI (other than Sections 5.10, 6.03(a), 6.06 (except as provided in
Schedule 9.05(a)), 6.11(a), 6.11(d), 6.13 and 6.14, to which it shall continue
to be bound as if named therein as the Borrower) of this Agreement and (ii) the
representations and warranties in Sections 3.04(c), 3.05, 3.11, 3.13 and 3.14,
as such representations and warranties apply to Holdings, shall be limited as
provided Schedule 9.05(b).

(b) Holdings agrees that at all times, whether before, on or after the date of
the first extension of credit under this Agreement and whether before, on or
after the Holdings Covenant and Collateral Release Date, it shall not incur
secured Indebtedness other than Permitted Holdings Debt, its Guarantor
Obligations and its Obligations as a guarantor under the Revolving Credit
Facility Documents.

 

86



--------------------------------------------------------------------------------

(c) For the avoidance of doubt, the parties hereto agree (x) that the Excluded
Entities shall not be restricted by the covenants set forth in Articles V and VI
hereof, and (y) that liabilities appearing on the consolidated balance sheet of
Holdings which are liabilities of one or more Excluded Entities but which are
not liabilities of Holdings shall not be considered liabilities of Holdings for
purposes of determining compliance by Holdings with any of the covenants set
forth in Articles V or VI hereof.

SECTION 9.06 XM-4 Satellite Collateral. In the event that the XM-4 Satellite
Collateral shall no longer constitute “Collateral” in accordance with the terms
hereof and one or more of the Loan Parties creates a security interest in all or
part of the XM-4 Satellite Collateral in favor of secured parties other than the
Secured Parties and the Revolving Credit Facility Secured Parties, the Loan
Parties shall have the right to enter into license and/or access agreements in
form and substance reasonably acceptable to the Administrative Agent (and which
agreements shall be deemed acceptable so long as and to the extent that they
cover only such matters described in this Section 9.06 in the manner set forth
herein) (it being understood that the Administrative Agent shall not be entitled
to approve the commercial terms of any such license agreement unless any such
term contravenes this Section 9.06) under which the Loan Parties shall grant to
the representative of such secured parties one or more licenses (which may be
royalty free) or other rights to use, and reasonable access to, Indivisible
Ancillary XM-4 Satellite Collateral; provided that the Loan Parties certify to
the Administrative Agent that such use of and/or access will not impair in any
material respect the use or access to such Indivisible Ancillary XM-4 Satellite
Collateral by any of the Loan Parties in the conduct of their business. At the
request of the Loan Parties, the Administrative Agent shall consent to such
agreements and enter into one or more agreements on terms reasonably acceptable
to the Administrative Agent whereby it agrees to be bound by the terms of such
license and access agreements in the event of any foreclosure by the
Administrative Agent on such Indivisible Ancillary XM-4 Satellite Collateral.

SECTION 9.07 Survival. All covenants, agreements, representations and warranties
made by the Borrower and Holdings herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid. The provisions of Sections 2.16, 2.17 and 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans or the
termination of this Agreement or any provision hereof.

SECTION 9.08 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall

 

87



--------------------------------------------------------------------------------

become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

SECTION 9.09 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.10 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender or Affiliate, irrespective of whether or not
such Lender or Affiliate shall have made any demand under this Agreement and
although such obligations may be unmatured. The rights of each Lender and each
of its Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender or Affiliate may
have.

SECTION 9.11 Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each of Holdings and the Borrower hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement against the Borrower or its properties in the courts of any
jurisdiction.

(c) Each of Holdings and the Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

88



--------------------------------------------------------------------------------

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.12 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.13 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.14 Confidentiality. (a) Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (i) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
(including outside counsel), auditors (including independent auditors), and
other advisors (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (ii) to the extent requested
by any regulatory authority, (iii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (iv) to any other party
to this Agreement, (v) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section, to (x) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (y) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (vii) with the consent of the Borrower or
(viii) to the extent such Information (x) becomes publicly available other than
as a result of a breach of this Section or (y) becomes available to the
Administrative Agent or any Lender or its Affiliates on a nonconfidential basis
from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower; provided that, in the case of information received
from the Borrower after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the

 

89



--------------------------------------------------------------------------------

confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.14(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW.

SECTION 9.15 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.16 USA PATRIOT Act. Each Lender and the Administrative Agent hereby
notifies the Loan Parties that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of the Loan Parties and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Loan Parties in accordance with the Act.

 

90



--------------------------------------------------------------------------------

SECTION 9.17 OID Legend. The Loans have been issued with original issue discount
(“OID”) for purposes of Section 1271 et seq. of the Code. For information
regarding the issue price, the yield to maturity, the amount of OID per $1,000
of principal amount and, if applicable, the comparable yield and projected
payment, please contact the Borrower at the address set forth in Section 9.01.

SECTION 9.18 Signing Date. (a) This Agreement shall become effective on the date
(the “Signing Date”) when it shall have been executed by Holdings, the Borrower,
the Lenders and the Administrative Agent and when the Administrative Agent shall
have received copies hereof which, when taken together, shall bear the
signatures of each of the other parties hereto; provided, however, that no
Lender shall be obligated to make Loans until the Closing Date.

(b) The Commitments and all other obligations of the Lenders shall terminate on
the earliest of (i) the termination of the Investment Agreement and
(ii) December 31, 2009, provided that, at any time after the borrowing of the
Initial Loans on the Borrowing, the Borrower shall have the right, upon one
Business Day’s notice to the Administrative Agent, to reduce in whole or in part
the Available Commitments (any such reduction shall be in an amount equal to
$1,000,000 or a whole multiple thereof and shall permanently reduce the
Available Commitments then in effect).

 

91



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

XM SATELLITE RADIO INC.,

as Borrower

By:   /s/ Patrick Donnelly   Name:   Patrick Donnelly   Title:   Secretary XM
SATELLITE RADIO HOLDINGS INC. By:   /s/ Patrick Donnelly   Name:   Patrick
Donnelly   Title:   Secretary



--------------------------------------------------------------------------------

LIBERTY MEDIA CORPORATION,

as Lender and as Administrative Agent

By:   /s/ David Flowers   Name:   David Flowers   Title:   SVP & Treasurer